
	

115 HR 23 : Gaining Responsibility on Water Act of 2017
U.S. House of Representatives
2017-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		1st Session
		H. R. 23
		IN THE SENATE OF THE UNITED STATES
		July 18, 2017Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To provide drought relief in the State of California, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Gaining Responsibility on Water Act of 2017. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Central Valley Project Water Reliability
				Sec. 101. Amendment to purposes.
				Sec. 102. Amendment to definition.
				Sec. 103. Contracts.
				Sec. 104. Water transfers, improved water management, and conservation.
				Sec. 105. Fish, wildlife, and habitat restoration.
				Sec. 106. Restoration fund.
				Sec. 107. Additional authorities.
				Sec. 108. Bay-Delta Accord.
				Sec. 109. Natural and artificially spawned species.
				Sec. 110. Regulatory streamlining.
				Sec. 111. Additional emergency consultation.
				Sec. 112. Applicants.
				Sec. 113. San Joaquin River settlement.
				Title II—CALFED STORAGE FEASIBILITY STUDIES
				Sec. 201. Studies.
				Sec. 202. Temperance Flat.
				Sec. 203. Water storage project construction.
				Sec. 204. Geophysical survey.
				Sec. 205. Headwater-Restoration Scoping Study.
				Title III—WATER RIGHTS PROTECTIONS
				Sec. 301. Offset for State Water Project.
				Sec. 302. Area of origin protections.
				Sec. 303. No redirected adverse impacts.
				Sec. 304. Allocations for Sacramento Valley contractors.
				Sec. 305. Effect on existing obligations.
				Title IV—MISCELLANEOUS
				Sec. 401. Water supply accounting.
				Sec. 402. Operations of the Trinity River Division.
				Sec. 403. Report on results of water usage.
				Sec. 404. Klamath project consultation applicants.
				Sec. 405. CA State Water Resources Control Board.
				Sec. 406. New melones reservoir.
				Sec. 407. Actions to benefit threatened and endangered species and other wildlife.
				Sec. 408. Non-federal program to protect native anadromous fish in stanislaus river.
				Title V—Water Supply Permitting Act 
				Sec. 501. Short title.
				Sec. 502. Definitions.
				Sec. 503. Establishment of lead agency and cooperating agencies.
				Sec. 504. Bureau responsibilities.
				Sec. 505. Cooperating agency responsibilities.
				Sec. 506. Funding to process permits.
				Title VI—Bureau of Reclamation Project Streamlining 
				Sec. 601. Short title.
				Sec. 602. Definitions.
				Sec. 603. Acceleration of studies.
				Sec. 604. Expedited completion of reports.
				Sec. 605. Project acceleration.
				Sec. 606. Annual report to Congress.
				Sec. 607. Applicability of WIIN Act.
				Title VII—Water Rights Protection
				Sec. 701. Short title.
				Sec. 702. Definitions.
				Sec. 703. Treatment of water rights.
				Sec. 704. Policy development.
				Sec. 705. Effect.
			
		ICentral Valley Project Water Reliability
 101.Amendment to purposesSection 3402 of the Central Valley Project Improvement Act (106 Stat. 4706) is amended— (1)in subsection (f), by striking the period at the end; and
 (2)by adding at the end the following:  (g)to ensure that water dedicated to fish and wildlife purposes by this part is replaced and provided to Central Valley Project water contractors by December 31, 2018, at the lowest cost reasonably achievable; and
 (h)to facilitate and expedite water transfers in accordance with this Act.. 102.Amendment to definitionSection 3403 of the Central Valley Project Improvement Act (106 Stat. 4707) is amended—
 (1)by amending subsection (a) to read as follows:  (a)the term anadromous fish means those native stocks of salmon (including steelhead) and sturgeon that, as of October 30, 1992, were present in the Sacramento and San Joaquin Rivers and their tributaries and ascend those rivers and their tributaries to reproduce after maturing in San Francisco Bay or the Pacific Ocean;; 
 (2)in subsection (l), by striking and,; (3)in subsection (m), by striking the period and inserting ; and; and
 (4)by adding at the end the following:  (n)the term reasonable flows means water flows capable of being maintained taking into account competing consumptive uses of water and economic, environmental, and social factors..
 103.ContractsSection 3404 of the Central Valley Project Improvement Act (106 Stat. 4708) is amended— (1)in the heading, by striking Limitation on contracting and contract reform and inserting Contracts; and
 (2)by striking the language of the section and by adding:  (a)Renewal of existing long-Term contractsUpon request of the contractor, the Secretary shall renew any existing long-term repayment or water service contract that provides for the delivery of water from the Central Valley Project for a period of 40 years.
 (b)Administration of ContractsExcept as expressly provided by this Act, any existing long-term repayment or water service contract for the delivery of water from the Central Valley Project shall be administered pursuant to the Act of July 2, 1956 (70 Stat. 483).
 (c)Delivery chargeBeginning on the date of the enactment of this Act, a contract entered into or renewed pursuant to this section shall include a provision that requires the Secretary to charge the other party to such contract only for water actually delivered by the Secretary..
 104.Water transfers, improved water management, and conservationSection 3405 of the Central Valley Project Improvement Act (106 Stat. 4709) is amended as follows: (1)In subsection (a)—
 (A)by inserting before Except as provided herein the following: The Secretary shall take all necessary actions to facilitate and expedite transfers of Central Valley Project water in accordance with this Act or any other provision of Federal reclamation law and the National Environmental Policy Act of 1969.;
 (B)in paragraph (1)(A), by striking to combination and inserting or combination; (C)in paragraph (2), by adding at the end the following:
						
 (E)The contracting district from which the water is coming, the agency, or the Secretary shall determine if a written transfer proposal is complete within 45 days after the date of submission of such proposal. If such district or agency or the Secretary determines that such proposal is incomplete, such district or agency or the Secretary shall state with specificity what must be added to or revised in order for such proposal to be complete.
 (F)Except as provided in this section, the Secretary shall not impose mitigation or other requirements on a proposed transfer, but the contracting district from which the water is coming or the agency shall retain all authority under State law to approve or condition a proposed transfer.; and
 (D)by adding at the end the following:  (4)Notwithstanding any other provision of Federal reclamation law—
 (A)the authority to make transfers or exchanges of, or banking or recharge arrangements using, Central Valley Project water that could have been conducted before October 30, 1992, is valid, and such transfers, exchanges, or arrangements shall not be subject to, limited, or conditioned by this title; and
 (B)this title shall not supersede or revoke the authority to transfer, exchange, bank, or recharge Central Valley Project water that existed prior to October 30, 1992..
 (2)In subsection (b)— (A)in the heading, by striking Metering and inserting Measurement; and
 (B)by inserting after the first sentence the following: The contracting district or agency, not including contracting districts serving multiple agencies with separate governing boards, shall ensure that all contractor-owned water delivery systems within its boundaries measure surface water at the district or agency’s facilities up to the point the surface water is commingled with other water supplies..
 (3)By striking subsection (d). (4)By redesignating subsections (e) and (f) as subsections (d) and (e), respectively.
 (5)By amending subsection (e) (as redesignated by paragraph (4))— (A)by striking as a result of the increased repayment and inserting that exceed the cost-of-service;
 (B)by inserting the delivery of  after rates applicable to; and (C)by striking , and all increased revenues received by the Secretary as a result of the increased water prices established under subsection 3405(d) of this section,.
 105.Fish, wildlife, and habitat restorationSection 3406 of the Central Valley Project Improvement Act (106 Stat. 4714) is amended as follows: (1)In subsection (b)—
 (A)in paragraph (1)(B)— (i)by striking is authorized and directed to and inserting may;
 (ii)by inserting reasonable water after to provide; (iii)by striking anadromous fish, except that such and inserting anadromous fish. Such;
 (iv)by striking Instream flow and inserting Reasonable instream flow; (v)by inserting and the National Marine Fisheries Service after United States Fish and Wildlife Service; and
 (vi)by striking California Department of Fish and Game and inserting United States Geological Survey; (B)in paragraph (2)—
 (i)by striking primary purpose and inserting purposes; (ii)by striking but not limited to before additional obligations; and
 (iii)by adding after the period the following: All Central Valley Project water used for the purposes specified in this paragraph shall be credited to the quantity of Central Valley Project yield dedicated and managed under this paragraph by determining how the dedication and management of such water would affect the delivery capability of the Central Valley Project during the 1928 to 1934 drought period after fishery, water quality, and other flow and operational requirements imposed by terms and conditions existing in licenses, permits, and other agreements pertaining to the Central Valley Project under applicable State or Federal law existing on October 30, 1992, have been met. To the fullest extent possible and in accordance with section 3411, Central Valley Project water dedicated and managed pursuant to this paragraph shall be reused to fulfill the Secretary’s remaining contractual obligations to provide Central Valley Project water for agricultural or municipal and industrial purposes.; and
 (C)by amending paragraph (2)(C) to read:  (C)If by March 15th of any year the quantity of Central Valley Project water forecasted to be made available to water service or repayment contractors in the Delta Division of the Central Valley Project is below 75 percent of the total quantity of water to be made available under said contracts, the quantity of Central Valley Project yield dedicated and managed for that year under this paragraph shall be reduced by 25 percent..
 (2)By adding at the end the following:  (i)Satisfaction of purposesBy pursuing the activities described in this section, the Secretary shall be deemed to have met the mitigation, protection, restoration, and enhancement purposes of this title..
				106.Restoration fund
 (a)In generalSection 3407(a) of the Central Valley Project Improvement Act (106 Stat. 4726) is amended as follows:
 (1)By inserting (1) In General.— before There is hereby. (2)By striking Not less than 67 percent and all that follows through Monies and inserting Monies.
 (3)By adding at the end the following:  (2)ProhibitionsThe Secretary may not directly or indirectly require a donation or other payment to the Restoration Fund—
 (A)or environmental restoration or mitigation fees not otherwise provided by law, as a condition to— (i)providing for the storage or conveyance of non-Central Valley Project water pursuant to Federal reclamation laws; or
 (ii)the delivery of water pursuant to section 215 of the Reclamation Reform Act of 1982 (Public Law 97–293; 96 Stat. 1270); or
 (B)for any water that is delivered with the sole intent of groundwater recharge.. (b)Certain paymentsSection 3407(c)(1) of the Central Valley Project Improvement Act is amended—
 (1)by striking mitigation and restoration; (2)by striking provided for or; and
 (3)by striking of fish, wildlife and all that follows through the period and inserting of carrying out all activities described in this title.. (c)Adjustment and Assessment of Mitigation and Restoration PaymentsSection 3407(d)(2) of the Central Valley Project Improvement Act is amended by inserting , or after October 1, 2016, $4 per megawatt-hour for Central Valley Project power sold to power contractors (October 2016 price levels) after $12 per acre-foot (October 1992 price levels) for municipal and industrial water sold and delivered by the Central Valley Project.
 (d)Completion of actionsSection 3407(d)(2)(A) of the Central Valley Project Improvement Act is amended by inserting no later than December 31, 2020, after That upon the completion of the fish, wildlife, and habitat mitigation and restoration actions mandated under section 3406 of this title,.
 (e)Report; advisory boardSection 3407 of the Central Valley Project Improvement Act (106 Stat. 4714) is amended by adding at the end the following:
					
 (g)Report on expenditure of fundsAt the end of each fiscal year, the Secretary, in consultation with the Restoration Fund Advisory Board, shall submit to Congress a plan for the expenditure of all of the funds deposited into the Restoration Fund during the preceding fiscal year. Such plan shall contain a cost-effectiveness analysis of each expenditure.
						(h)Advisory board
 (1)EstablishmentThere is hereby established the Restoration Fund Advisory Board (hereinafter in this section referred to as the Advisory Board) composed of 12 members selected by the Secretary, each for four-year terms, one of whom shall be designated by the Secretary as Chairman. The members shall be selected so as to represent the various Central Valley Project stakeholders, four of whom shall be from CVP agricultural users, three from CVP municipal and industrial users, three from CVP power contractors, and two at the discretion of the Secretary. The Secretary and the Secretary of Commerce may each designate a representative to act as an observer of the Advisory Board.
 (2)DutiesThe duties of the Advisory Board are as follows: (A)To meet at least semiannually to develop and make recommendations to the Secretary regarding priorities and spending levels on projects and programs carried out pursuant to the Central Valley Project Improvement Act.
 (B)To ensure that any advice or recommendation made by the Advisory Board to the Secretary reflect the independent judgment of the Advisory Board.
 (C)Not later than December 31, 2018, and annually thereafter, to transmit to the Secretary and Congress recommendations required under subparagraph (A).
 (D)Not later than December 31, 2018, and biennially thereafter, to transmit to Congress a report that details the progress made in achieving the actions mandated under section 3406.
 (3)AdministrationWith the consent of the appropriate agency head, the Advisory Board may use the facilities and services of any Federal agency..
				107.Additional authorities
 (a)Authority for certain activitiesSection 3408(c) of the Central Valley Project Improvement Act (106 Stat. 4728) is amended to read as follows:
					
						(c)Contracts for additional storage and delivery of water
 (1)In generalThe Secretary is authorized to enter into contracts pursuant to Federal reclamation law and this title with any Federal agency, California water user or water agency, State agency, or private organization for the exchange, impoundment, storage, carriage, and delivery of nonproject water for domestic, municipal, industrial, fish and wildlife, and any other beneficial purpose.
 (2)LimitationNothing in this subsection shall be deemed to supersede the provisions of section 103 of Public Law 99–546 (100 Stat. 3051).
 (3)Authority for certain activitiesThe Secretary shall use the authority granted by this subsection in connection with requests to exchange, impound, store, carry, or deliver nonproject water using Central Valley Project facilities for any beneficial purpose.
 (4)RatesThe Secretary shall develop rates not to exceed the amount required to recover the reasonable costs incurred by the Secretary in connection with a beneficial purpose under this subsection. Such rates shall be charged to a party using Central Valley Project facilities for such purpose. Such costs shall not include any donation or other payment to the Restoration Fund.
 (5)ConstructionThis subsection shall be construed and implemented to facilitate and encourage the use of Central Valley Project facilities to exchange, impound, store, carry, or deliver nonproject water for any beneficial purpose..
 (b)Reporting requirementsSection 3408(f) of the Central Valley Project Improvement Act (106 Stat. 4729) is amended— (1)by striking Interior and Insular Affairs and the Committee on Merchant Marine and Fisheries and inserting Natural Resources;
 (2)in the second sentence, by inserting before the period at the end the following: , including progress on the plan required by subsection (j); and (3)by adding at the end the following: The filing and adequacy of such report shall be personally certified to the committees referenced above by the Regional Director of the Mid-Pacific Region of the Bureau of Reclamation..
 (c)Project yield increaseSection 3408(j) of the Central Valley Project Improvement Act (106 Stat. 4730) is amended as follows:
 (1)By redesignating paragraphs (1) through (7) as subparagraphs (A) through (G), respectively. (2)By striking In order to minimize adverse effects, if any, upon and inserting (1) In general.—In order to minimize adverse effects upon.
 (3)By striking needs, the Secretary, and all that follows through submit to the Congress, a and inserting needs, the Secretary, on a priority basis and not later than September 30, 2018, shall submit to Congress a.
 (4)By striking increase, and all that follows through options: and inserting increase, as soon as possible but not later than September 30, 2017 (except for the construction of new facilities which shall not be limited by that deadline), the water of the Central Valley Project by the amount dedicated and managed for fish and wildlife purposes under this title and otherwise required to meet the purposes of the Central Valley Project including satisfying contractual obligations. The plan required by this subsection shall include recommendations on appropriate cost-sharing arrangements and authorizing legislation or other measures needed to implement the intent, purposes, and provisions of this subsection and a description of how the Secretary intends to use the following options—.
 (5)In subparagraph (A), by inserting and construction of new water storage facilities before the semicolon. (6)In subparagraph (F), by striking and at the end.
 (7)In subparagraph (G), by striking the period and all that follows through the end of the subsection and inserting ; and.
 (8)By inserting after subparagraph (G) the following:  (H)Water banking and recharge..
 (9)By adding at the end the following:  (2)Implementation of planThe Secretary shall implement the plan required by paragraph (1) commencing on October 1, 2017. In order to carry out this subsection, the Secretary shall coordinate with the State of California in implementing measures for the long-term resolution of problems in the San Francisco Bay/Sacramento-San Joaquin Delta Estuary.
 (3)Failure of the planNotwithstanding any other provision of Federal reclamation law, if by September 30, 2018, the plan required by paragraph (1) fails to increase the annual delivery capability of the Central Valley Project by 800,000 acre-feet, implementation of any non-mandatory action under section 3406(b)(2) shall be suspended until the plan achieves an increase in the annual delivery capability of the Central Valley Project by 800,000 acre-feet..
 (d)Technical correctionSection 3408(h) of the Central Valley Project Improvement Act (106 Stat. 4729) is amended— (1)in paragraph (1), by striking paragraph (h)(2) and inserting paragraph (2); and
 (2)in paragraph (2), by striking paragraph (h)(i) and inserting paragraph (1). (e)Water storage project constructionThe Secretary, acting through the Commissioner of the Bureau of Reclamation, may partner or enter into an agreement on the water storage projects identified in section 103(d)(1) of the Water Supply Reliability, and Environmental Improvement Act (Public Law 108–361) (and Acts supplemental and amendatory to the Act) with local joint powers authorities formed pursuant to State law by irrigation districts and other local water districts and local governments within the applicable hydrologic region, to advance these projects. No additional Federal funds are authorized for the activities authorized in sections 103(d)(1)(A)(i), 103(d)(1)(A)(ii), and 103(d)(1)(A)(iii) of Public Law 108–361. However, each water storage project under sections 103(d)(1)(A)(i), 103(d)(1)(A)(ii), and 103(d)(1)(A)(iii) of Public Law 108–361 is authorized for construction if non-Federal funds are used for financing and constructing the project.
				108.Bay-Delta Accord
				(a)Congressional direction regarding central valley project and California state water project
 operationsThe Central Valley Project and the State Water Project shall be operated pursuant to the water quality standards and operational constraints described in the Principles for Agreement on the Bay-Delta Standards Between the State of California and the Federal Government dated December 15, 1994, and such operations shall proceed without regard to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) or any other law pertaining to the operation of the Central Valley Project and the California State Water Project. Implementation of this section shall be in strict conformance with the Principles for Agreement on the Bay-Delta Standards Between the State of California and the Federal Government dated December 15, 1994.
 (b)Application of laws to othersNeither a Federal department nor the State of California, including any agency or board of the State of California, shall impose on any water right obtained pursuant to State law, including a pre-1914 appropriative right, any condition that restricts the exercise of that water right in order to conserve, enhance, recover or otherwise protect any species that is affected by operations of the Central Valley Project or California State Water Project. Nor shall the State of California, including any agency or board of the State of California, restrict the exercise of any water right obtained pursuant to State law, including a pre-1914 appropriative right, in order to protect, enhance, or restore under the Public Trust Doctrine any public trust value. Implementation of the Principles for Agreement on the Bay-Delta Standards Between the State of California and the Federal Government dated December 15, 1994, shall be in strict compliance with the water rights priority system and statutory protections for areas of origin.
 (c)CostsNo cost associated with the implementation of this section shall be imposed directly or indirectly on any Central Valley Project contractor, or any other person or entity, unless such costs are incurred on a voluntary basis.
 (d)Native species protectionCalifornia law is preempted with respect to any restriction on the quantity or size of nonnative fish taken or harvested that preys upon one or more native fish species that occupy the Sacramento and San Joaquin Rivers and their tributaries or the Sacramento-San Joaquin Rivers Delta.
 109.Natural and artificially spawned speciesAfter the date of the enactment of this title, and regardless of the date of listing, the Secretaries of the Interior and Commerce shall not distinguish between natural-spawned and hatchery-spawned or otherwise artificially propagated strains of a species in making any determination under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) that relates to any anadromous fish species present in the Sacramento and San Joaquin Rivers or their tributaries and ascend those rivers and their tributaries to reproduce after maturing in San Francisco Bay or the Pacific Ocean.
			110.Regulatory streamlining
 (a)Applicability of certain lawsFiling of a Notice of Determination or a Notice of Exemption for any project, including the issuance of a permit under State law, related to any project of the CVP or the delivery of water therefrom in accordance with the California Environmental Quality Act shall be deemed to meet the requirements of section 102(2)(C) of the National Environmental Protection Act of 1969 (42 U.S.C. 4332(2)(C)) for that project or permit.
 (b)Continuation of projectThe Bureau of Reclamation shall not be required to cease or modify any major Federal action or other activity related to any project of the CVP or the delivery of water therefrom pending completion of judicial review of any determination made under the National Environmental Protection Act of 1969 (42 U.S.C. 4332(2)(C)).
 (c)Project definedFor the purposes of this section: (1)CVPThe term CVP means the Central Valley Project.
 (2)ProjectThe term project— (A)means an activity that—
 (i)is undertaken by a public agency, funded by a public agency, or that requires an issuance of a permit by a public agency;
 (ii)has a potential to result in physical change to the environment; and (iii)may be subject to several discretionary approvals by governmental agencies;
 (B)may include construction activities, clearing or grading of land, improvements to existing structures, and activities or equipment involving the issuance of a permit; or
 (C)as defined under the California Environmental Quality Act in section 21065 of the California Public Resource Code.
 111.Additional emergency consultationFor adjustments to operating criteria other than under section 108 or to take urgent actions to address water supply shortages for the least amount of time or volume of diversion necessary as determined by the Commissioner of Reclamation, no mitigation measures shall be required during any year that the Sacramento Valley index is 6.5 or lower, or at the request of the State of California, and until two succeeding years following either of those events have been completed where the final Sacramento Valley Index is 7.8 or greater, and any mitigation measures imposed must be based on quantitative data and required only to the extent that such data demonstrates actual harm to species.
 112.ApplicantsIn the event that the Bureau of Reclamation or another Federal agency initiates or reinitiates consultation with the U.S. Fish and Wildlife Service or the National Marine Fisheries Service under section 7(a)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1536(a)(2)), with respect to construction or operation of the Central Valley Project and State Water Project, or any part thereof, the State Water Project contractors and the Central Valley Project contractors will be accorded all the rights and responsibilities extended to applicants in the consultation process.
			113.San Joaquin River settlement
				(a)Purpose and findings
 (1)Purpose and findingsSection 10002 of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is amended to read as follows:
						
							10002.Purpose and findings
 (a)PurposeThe purpose of this part is to authorize implementation of the Settlement. (b)FindingsCongress finds that since the date of the enactment of this Act, the following conditions now persist with regard to implementation of the Settlement:
 (1)Millions of dollars of economic damages have occurred due to seepage from rivers flows and other impacts to third parties affected by the Settlement and San Joaquin River Restoration Program and such impacts will continue for the duration of the Settlement and Restoration Program implementation.
 (2)Estimated costs of implementing the Settlement have more than doubled from the initial estimates for implementing the Settlement, from a high-end estimate of $800,000,000 to more than $1,700,000,000, due to unrealistic initial cost estimates, additional, unanticipated cost increases related to damages to land from seepage and to infrastructure from subsidence, and from increased construction costs to complete channel improvements, and other improvements not originally identified, but anticipated in the Settlement as necessary to implement the Restoration Goal.
 (3)Achievement of the Settlement’s Water Management Goal, to reduce or avoid water supply impacts to Friant Division long-term contractors, including the Friant-Kern Canal and Madera Canal capacity restoration projects have not progressed and are likely impossible given available and likely future funding and regulatory constraints.
 (4)Implementation of the Settlement’s Restoration Goal has already fallen short of the schedule agreed to by the Settling Parties and Congress, which required the reintroduction of Spring-run and Fall-run Chinook salmon in the river by December 31, 2012, and the majority of Paragraph 11 improvements construction to be complete by December 31, 2013, with the remainder of the paragraph (11) improvements to be completed by December 31, 2016, neither of which deadlines have been met and the Secretary has now made findings that such improvements will not be completed until 2030 at the earliest and likely beyond that timeframe, which schedule assumes full funding of the Restoration Program, which has not occurred.
 (5)Catastrophic species declines in the Sacramento-San Joaquin Delta and other changed conditions have affected the Friant Division’s water supply in ways unimagined during the time of the Settlement’s signing, resulting in additional reductions in water supply for the Friant Division beyond what was agreed to in the Settlement.
 (6)Recent scientific assessments of likely future climate change suggest that no amount of additional flow in the San Joaquin River will sustain Spring-run Chinook salmon, one of the target species for maintaining a self-sustaining population below Friant Dam.
 (7)In consideration of existing conditions, it is not reasonable, prudent and feasible to implement the Settlement as originally authorized..
 (2)DefinitionsSection 10003 of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is amended by adding at the end the following:
						
 (4)The term Exchange Contractors means San Joaquin River Exchange Contractors Water Authority, whose members are the Central California Irrigation District, Columbia Canal Company, the Firebaugh Canal Water District, and the San Luis Canal Company.
 (5)The term Governor means the Governor of the State of California. (6)The term Gravelly Ford means the Gravelly Ford gaging station in the San Joaquin River located at approximately River Mile 230.
 (7)The term Restoration Area means the San Joaquin River between Friant Dam and the Merced River confluence, and generally within 1,500 feet of the centerline of the river.
 (8)The term Restoration Flow means the hydrograph flows (as provided in paragraph 18 and exhibit B of the Settlement), buffer flows of up to 10 percent of the applicable hydrograph flows, and any additional water acquired by the Secretary of the Interior from willing sellers to meet the Restoration Goal of the Settlement.
 (9)The term Restoration Fund means that fund established by this part. (10)The term Sack Dam means a low-head earth and concrete structure with wooden flap gates that diverts San Joaquin River flows into the Arroyo Canal at approximately River Mile 182.1.
 (11)The term Warm Water Fishery means a water system that has an environment suitable for species of fish other than salmon (including any subspecies) and trout (including all subspecies).
 (12)The term third party means the Exchange Contractors or any member thereof, current or former members of the San Joaquin Tributaries Authority, and current or former members of the San Luis and Delta Mendota Water Authority.; and
 (3)Implementation of settlementSection 10004 of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is amended— (A)in subsection (f), by striking pursuant to the Settlement and section 10011 and inserting or other species for any reason;
 (B)in subsection (g), by inserting or the implementation of the Settlement and the reintroduction of California Central Valley Spring Run Chinook salmon or any other species, after nothing in this part;
 (C)in subsection (h)— (i)in the header by striking Interim;
 (ii)in paragraph (1)— (I)by striking Interim Flows and inserting Flows each place it appears;
 (II)in subparagraph (C)(ii), by inserting which shall be implemented after significant; and (III)in subparagraph (E), by striking as a result of the Interim Flows and inserting or State laws as a result of Flows.; and
 (iii)by striking paragraphs (2), (3), and (4) and inserting the following:  (2)Conditions for releaseThe Secretary is authorized to release Flows—
 (A)if all improvements and mitigation measures are completed or implemented, including all actions necessary to mitigate impacts on landowners, water agencies, and water users; and
 (B)if such Flows will not exceed existing downstream channel capacities. (3)Seepage impacts (A)The Secretary, in implementing this Act, shall not cause material adverse impacts to third parties. The Secretary shall reduce Flows to the extent necessary to address any material adverse impacts to third parties from groundwater seepage or levee instability caused by such flows identified based on the monitoring program of the Secretary. Notwithstanding the foregoing, the Secretary shall not directly or indirectly cause groundwater to rise above 10 feet below ground surface and shall provide at least 10 feet below ground surface as a minimum threshold elevation for groundwater beneath any fields where permanent or other deep rooted crops are grown, and at least 6 feet below ground surface as a minimum threshold elevation for groundwater beneath any fields where annual or shallow rooted crops are grown. These minimum thresholds shall be adjusted yearly based upon information provided by individual landowners regarding the minimum threshold that they will need in order to grow their crop(s) that year. If during the course of the year the landowner informs the Secretary that detrimental seepage is being experienced or is reasonably likely to occur despite the adherence to the minimum threshold, the Secretary shall reduce Restoration Flows to a volume sufficient to reduce seepage impacts by reducing the occurrence of groundwater to a non-damaging level below ground surface.
 (B)If Flow reduction alone is not sufficient to mitigate for seepage impacts the Secretary shall mitigate by real estate transaction or installation of physical measures, whichever option is requested by the landowner.
 (C)Any water that seeps onto private property shall thereupon become the property of that landowner if the landowner takes control of the water including by re-diverting it to the San Joaquin River. If seepage water is returned to the San Joaquin River it shall meet applicable water quality requirements.
 (4)Temporary fish barrier programUsing funds otherwise available from the San Joaquin River Restoration Fund if necessary, the Secretary is authorized to make improvements to the Hills Ferry Barrier or any replacement thereof in order to prevent upstream migration of any protected species to the restoration area. The Secretary is further authorized to work with the California Department of Fish and Wildlife for the improvement or replacement of the Hills Ferry Barrier in order to prevent the upstream migration of any protected species. If third parties south of the confluence with the Merced River are required to install their screens or fish bypass facilities in order to comply with the Endangered Species Act of 1973, the Secretary shall bear the costs of such screens or facilities, except to the extent that such costs are already or are further willingly borne by the State of California or by the third parties. Expenditures by Reclamation are non-reimbursable. Any protected species recovered at the Hills Ferry Barrier or in the Restoration Area or any river or false pathways thereto that is to be relocated outside of the Restoration Area shall only be relocated to an area where there is an established self-sustaining population of that same genotype or phenotype.; and
 (D)by amending subsection (j) to read as follows:  (j)San Joaquin river exchange contract and relatedSubject to section 10006(b), nothing in this part shall modify or amend the rights and obligations under the Purchase Contract between Miller and Lux and the United States including without exclusion of others, any right to enforce the power contracts identified in the Purchase Contract, the Second Amended Exchange Contract between the United States, Department of the Interior Bureau of Reclamation and Central California Irrigation District, San Luis Canal Company, Firebaugh Canal Water District, and Columbia Canal Company. Prior to releasing any restoration flow, the Secretary shall determine that such release will not affect its contractual obligations to the Exchange Contractors..
 (4)Acquisition of propertySection 10005 of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is amended by striking subsections (b) and (c) and inserting the following:
						
 (b)Acquisition of propertyThe Secretary is authorized to acquire property solely through purchase from willing sellers any property, interests in property, or options to acquire real property needed to implement the Settlement authorized by this part. The Secretary shall not acquire property through the exercise of eminent domain unless the owner of said property does not object to an eminent domain action.
 (c)Disposal of propertyAny property or interests therein acquired by the Secretary and for which the Secretary determines that the property or interest therein is no longer needed to be held by the United States for the furtherance of the Settlement, shall be first offered for repurchase to the prior owner of the property from whom the United States acquired the property and at the same price for which the United States acquired the property unless it is demonstrated that the property has decreased in value in which case the Secretary shall sell the property back to the prior owner at the decreased price. If the prior owner does not want the property, the Secretary shall sell the property on the open market..
 (5)Compliance with applicable lawSection 10006 of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is amended— (A)in subsection (a)—
 (i)in paragraph (1), by striking as necessary and inserting as necessary, as provided for in this part and in a manner that does not conflict with the intent of Congress as expressed in this title which intent shall be afforded the greatest deference and any difference or ambiguity shall be resolved in favor of said intent before the period at the end; and
 (ii)in paragraph (2), by adding at the end the following: Any statutory exemptions from conducting environmental review or consultation are not applicable.; (B)in subsection (b)—
 (i)by striking Nothing and inserting Except as provided in subsection (e) below, nothing; and (ii)by striking State law. and inserting State law, except as otherwise provided for herein or would conflict with achieving the purposes or intent of this title.; and
 (C)by adding at the end the following:  (e)In generalSections 5930 through 5948 of the California Fish and Game Code and all applicable Federal laws, including this part, as amended by the Gaining Responsibility on Water Act of 2017, and the Stipulation of Settlement (Natural Resources Defense Council, et al. v. Kirk Rodgers, et al., Eastern District of California, No. Civ. S–88–1658—LKK/GGH), shall be satisfied by implementation of the Settlement as provided in section 10014(b) or the plan provided in section 10014(a) of the Gaining Responsibility on Water Act of 2017.
 (f)Compliance with existing friant division contractsCongress hereby finds and declares that compliance with the provisions of this Act by Friant Division Contractors shall fulfill all requirements for compliance with this part, contained in contracts between the Secretary and Friant Division Contractors..
 (6)No private right of actionSection 10008(a) of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is amended by striking the Settlement and inserting the Settlement or a third party.
 (7)Settlement fundSection 10009 of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is amended— (A)in subsection (a), by amending paragraph (3) to read as follows:
							
 (3)LimitationExcept as provided in the Settlement, to the extent that costs incurred solely to implement this Settlement would not otherwise have been incurred by any entity or public or local agency or subdivision of the State of California, such costs shall not be borne by any such entity, agency, or subdivision of the State of California, unless such costs are incurred on a voluntary basis. Any appropriations by Congress to implement this part shall be on the basis of line item authorizations and appropriations and shall not be part of the programmatic funding for the Secretary or the Bureau of Reclamation.; and
 (B)by striking subsection (f) and inserting the following:  (f)Reach 4BNo Restoration Flows released shall be routed through section 4B of the San Joaquin River. The Secretary shall seek to make use of modified and/or existing conveyance facilities such as flood control channels in order to provide conveyance for the restoration flows. Congress finds that such use of multi-use facilities is more economical and cost-effective than seeking to restore certain sections of the San Joaquin River. The Secretary shall provide non-reimbursable funding for the incremental increase in maintenance costs for use of the flood control channels.
 (g)No impact on water suppliesRe-introduction or migration of species to the San Joaquin River upstream of the confluence with the Merced River made possible by or aided by the existence of restoration flows or any improvements to the river made hereunder shall not result in water supply reductions, additional storage releases, or bypass flows on unwilling third parties due to such re-introduction.
 (h)No transference of liabilityCongress finds that the Federal interest in the restoration of the San Joaquin River upstream of the confluence with the Merced River has been satisfied with regard to the development of the Friant Division, Delta Mendota canal, the continued performance of and compliance with the terms of agreements of the United States to purchase water rights and for exchange of water, its Agreements with the entities that comprise the Exchange Contractors to deliver their water rights in the San Joaquin River pursuant to the terms of the agreements. The enactment of the San Joaquin River Restoration Settlement Act, together with findings in this legislation including the Settling Parties and agencies of the State of California tried to implement the Restoration Program for ten years and the Bureau of Reclamation has stated it will take at least another 15 years to implement assuming full funding is provided, even though that full funding has never been provided since the Settlement was executed or the Restoration Act enacted, and that absent implementation of that funding, there is no possibility of establishing a viable self-sustaining salmonid population and the restoration of the upper San Joaquin River has proven infeasible on terms originally conceived by the parties to the Settlement and Congress in the Restoration Act. Therefore, notwithstanding that the United States and water users and agencies within the Friant Division are released of any existing or future obligations with regard to the Restoration Program, or any similar program, no responsibility for achieving the goals of the Restoration Program, including the provision of flows and the re-introduction of salmon, or other fish species to the San Joaquin River, shall be imposed on the United States, upon the Exchange Contractors or any of its members nor shall the rights to delivery of water reserved to the Exchange Contractors by any agency of the United States or the State of California be abridged or impaired.
 (i)Absence of agreementIn the absence of an agreement with Friant Division long-term contractors, in the event the State of California, acting through the State Water Resources Control Board or otherwise, or any other party requires the flow of the San Joaquin River below Friant Dam to exceed the amounts stated in Exhibit B of the Settlement, then the authorization to implement the Settlement as provided in this Act shall terminate and the Secretary of the Interior shall cease any action to implement this part and the Stipulation of Settlement (Natural Resources Defense Council, et al. v. Kirk Rodgers, et al., Eastern District of California, No. Civ-S–88–1658 LLK/GGH); provided, further, the Secretary shall also cease to collect or expend any funds from the San Joaquin River Restoration Fund..
 (b)Review and determinationSan Joaquin River Restoration Settlement Act (Public Law 111–11 et seq.) is amended by adding at the end the following:
					
						10012.Review and determination
 (a)Determination requiredThe Governor and the Secretary, shall determine, in consideration of the overall public interest of both the State of California and the Nation, if it is reasonable, prudent, and feasible to implement the Settlement as provided in section 10014(b) and shall submit a joint report to Congress not later than 1 year after the date of the enactment of this Act, stating their findings and recommended action, including—
 (1)financial considerations; (2)available scientific evidence;
 (3)water temperature in the lower reaches of the upper San Joaquin River; and (4)alternative uses for the funds required to implement the Settlement.
 (b)Absence of timely determinationIf the Governor and the Secretary, do not provide a joint recommendation within the time specified in subsection (a), then it shall be deemed that implementing the Settlement consistent with section 10014(b) is not reasonable, prudent, and feasible, and the Secretary shall proceed to implement the Settlement consistent with section 10014(a).
 10013.Interim operationsBeginning on the date of the enactment of the Gaining Responsibility on Water Act of 2017 and continuing until a determination and final plan has been developed and approved by the Secretary and Governor as provided under section 10014(b), and if applicable, the warm water fishery plan developed under section 10014(a), the Secretary shall only take the following actions to implement the Settlement according to the this Act:
 (1)Implementation of the Restoration Goal and the Water Management Goal of the Settlement only to the extent consistent with section 10014(b).
 (2)No Restoration Flow releases shall be permitted on the San Joaquin River downstream of Sack Dam to the confluence with the Merced River.
 (3)No salmonids shall be placed into or allowed to migrate to the Restoration Area. If any salmonids are caught at the Hills Ferry Barrier, they shall be salvaged to the extent feasible and returned to an area where there is a viable sustainable salmonid population of substantially the same genotype or phenotype.
 (4)Implementation of a plan to recirculate, recapture, reuse, exchange and transfer Restoration Flows for the purpose of reducing or avoiding impacts to water deliveries to all Friant Division long-term contractors caused by the Restoration Flows , to the greatest extent feasible.
							10014.Alternate long-term actions
							(a)Gravelly Ford–Warm Water Fishery
 (1)If it is determined under section 10012(a) that the Settlement should not be implemented as provided in subsection (b), then not later than 1 year after such determination, the Secretary and the Governor shall develop and approve a reasonable, prudent, and feasible plan for maintaining a warm water fishery on the San Joaquin River below Friant Dam, but upstream of Gravelly Ford, consistent with the following:
 (A)No water shall be released into the San Joaquin River for fishery purposes downstream of Gravelly Ford.
 (B)Existing and future contributions to the Restoration Fund shall be expended for the purposes of— (i)warm water fishery improvements within the San Joaquin River channel upstream of Gravelly Ford; and
 (ii)water and fishery improvements in the San Joaquin River channel downstream of the confluence with the Merced River and other areas for benefit of fall run salmon.
 (C)The Secretary shall establish a fund to be jointly administered by the Friant Water Authority, Exchange Contractors, San Joaquin Tributaries Authority, and San Luis Delta Mendota Water Authority to fund restoration actions along the San Joaquin River and its tributaries that achieve water quality objectives for the protection of fish and wildlife. The Secretary shall transfer the following into the fund:
 (i)All funds in the San Joaquin River Restoration Fund authorized by this part. (ii)All future payments by Friant Division long-term contractors pursuant to section 3406(c)(1) of the Reclamation Projects, Authorization and Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4721) as provided in the Settlement.
 (D)In the absence of an agreement with Friant Division long-term contractors, in the event the State of California, acting through the State Water Resources Control Board or otherwise, or any other party requires the flow of the San Joaquin River to continue below Gravelly Ford for fish and wildlife purposes then—
 (i)all funding specified for transfer under this subsection shall cease, and any funds remaining in the San Joaquin River Basin Restoration Fund shall be transferred to the Friant Water Authority for implementing conveyance improvements on the Friant Kern Canal and Madera Canal to mitigate for subsidence impacts since their original construction; and
 (ii)the authorization to implement the Settlement as provided in this part, as amended by the Gaining Responsibility on Water Act of 2017, shall terminate and the Secretary shall cease any action to implement this part and the Stipulation of Settlement (Natural Resources Defense Council, et al. v. Kirk Rodgers, et al., Eastern District of California, No. Civ-S–88–1658 LLK/GGH); provided, further, the Secretary shall also cease to collect or expend any funds from the San Joaquin River Restoration Fund.
 (b)Continued implementationIf, in the decision required by section 10012(a), it is determined that the Settlement should continue to be implemented as provided in section 10014(b), then the following terms are required for Continued Implementation of Settlement and no funds shall be expended to implement the Settlement other than as provided for herein:
 (1)ImprovementsThe improvements described in paragraph (11) of the Settlement and any additional improvements identified in the Framework for Implementation published in 2015 and any successors thereto shall be completed before any Restoration Flows are released to the San Joaquin River.
 (2)Priority projectsThe improvements shall be constructed in the following order: (A)Mendota Pool bypass and fish screen.
 (B)Arroyo Canal fish screen and Sack Dam fish passage facilities. (C)Seepage mitigation actions to allow Restoration Flows of up to 4500 CFS such that there will be no involuntarily incurred damage to private property and no damage to levees.
 (3)Other improvementsThe remainder of the Improvements shall be constructed in an order deemed appropriate by the Secretary after the foregoing projects are completed.
 (4)Construction assistanceIf agreed to by the Exchange Contractors or any of its members, the Secretary shall enter into an agreement with the Exchange Contractors or any of its members to assume construction responsibility from initial design through completion of such improvements as the Exchange Contractors or any of its members may agree to, provided that the Secretary shall retain financial responsibility for such improvements and shall reimburse the Exchange Contractors or any of its members for costs incurred by them and their contractors, if any, expended in the construction of the improvements. The Secretary shall enter into a construction agreement with the Exchange Contractors or its members, as applicable, and subject to their approval, consistent with the terms of this title.
 (5)Technical advisory committee and restoration administratorThe Secretary shall add to the Technical Advisory Committee (TAC), established pursuant to the Settlement, one representative from the Exchange Contractors and one representative from the San Luis & Delta-Mendota Water Authority. Any decisions and/or recommendations made by the Restoration Administrator shall be first discussed with the TAC and made on the basis of consensus to maximum extent possible. Any recommendations made by the Restoration Administrator are advisory only, shall be in writing, shall include references to the science relied on and specify the benefits to fish in the river, and include the level of consensus reached by the TAC. The Secretary’s final decision on any action, including flows, can deviate from the Restoration Administrator’s recommendation provided that the Secretary’s final decision is based upon sound and objective science, and is otherwise consistent with this title.
 (6)Restoration flowsThe appropriate level of Restoration Flows under any circumstance shall be no greater than that set forth in the hydrographs attached as exhibit B to the Settlement, and shall be no greater than the real-time fishery needs required to meet the Restoration Goal. The Secretary shall make the final decision as to the appropriate level of Restoration Flows and other actions regarding implementation of the Restoration Program. The appropriate level of Restoration Flows shall at a minimum not exceed channel capacity, cause seepage damage, or be inconsistent with any other requirements in this section. The Secretary’s decisions and those of the Secretary of Commerce shall be fully supported by the best commercial and scientific information available, shall be made in an open and transparent manner, and shall be based on objective information capable of replication.
 (7)Fish reintroductionNo fishery shall be introduced or placed for any reason in to the San Joaquin River upstream of the Merced River, until Reclamation has released Restoration Flows down the San Joaquin River in each hydrologic year type: wet, above normal, below normal, dry, and critically dry and determined that the improvements are fully functional and that seepage impacts have been fully mitigated. At least 180 days before the introduction of spring run Chinook salmon the Bureau of Reclamation shall submit a report to Congress that provides a critical examination of the impact of Restoration Flows on seepage and the improvements, and the likelihood of success in restoring a salmon fishery that is viable, sustainable and capable of volitional passage.
 (8)Protected speciesAny protected species migrating into the Restoration Area shall be deemed to be a nonessential experimental population. Congress finds that due to human–caused physical changes to the pathways of the San Joaquin River upstream of the confluence of the Merced River the San Joaquin River is deemed a distinct and separate geographic area and no agency shall take any action pursuant to any authority or requirement of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) or any other Federal or State species protection law that will have an adverse impact on landowners or water agencies within the Restoration Area unless such impacts are incurred on a voluntary basis.
 (9)SubsidencePrior to implementing any other actions, the Secretary shall work with local water districts and landowners to ensure the actions include appropriate solutions to past and likely future subsidence. Without resolution to the subsidence issue, the improvements described in the Settlement and the San Joaquin River and/or the flood control system will continue to be irreparability damaged. Any costs incurred by the Secretary, including but not limited to acquisition of property from willing sellers shall be non-reimbursable.
 (10)Full fundingPrior to commencing construction of any Improvement, the Secretary shall approve a funding plan that demonstrates that the United States has obtained all authorizations for appropriations combined with other authorized and reasonably foreseeable funding sources necessary for the orderly completion of all improvements described in paragraph (11) of the Settlement and any additional improvements identified in the Framework for Implementation published in 2015, including any amendments thereto.
 (11)Mitigation of impactsPrior to the implementation of decisions or agreements to construct, improve, operate, or maintain Improvements. or facilities that the Secretary determines are needed to implement the Settlement, the Secretary shall—
 (A)identify the impacts associated with such actions; (B)identify the actions that the Secretary must implement to mitigate any impacts on water users and landowners in the Restoration Area; and
 (C)shall implement all of the mitigation actions so as to eliminate or reduce to an immaterial effect any adverse impacts on water users and landowners..
				IICALFED STORAGE FEASIBILITY STUDIES
 201.StudiesThe Secretary of the Interior, through the Commissioner of Reclamation, shall— (1)complete the feasibility studies described in clauses (i)(I) and (ii)(II) of section 103(d)(1)(A) of Public Law 108–361 (118 Stat. 1684) and submit such studies to the appropriate committees of the House of Representatives and the Senate not later than November 30, 2018;
 (2)complete the feasibility study described in clause (i)(II) of section 103(d)(1)(A) of Public Law 108–361 and submit such study to the appropriate committees of the House of Representatives and the Senate not later than November 30, 2018;
 (3)complete a publicly available draft of the feasibility study described in clause (ii)(I) of section 103(d)(1)(A) of Public Law 108–361 and submit such study to the appropriate committees of the House of Representatives and the Senate not later than November 30, 2018;
 (4)complete the feasibility study described in clause (ii)(I) of section 103(d)(1)(A) of Public Law 108–361 and submit such study to the appropriate committees of the House of Representatives and the Senate not later than November 30, 2019;
 (5)complete the feasibility study described in section 103(f)(1)(A) of Public Law 108–361 (118 Stat. 1694) and submit such study to the appropriate committees of the House of Representatives and the Senate not later than December 31, 2019;
 (6)in conducting any feasibility study under this Act, the reclamation laws, the Central Valley Project Improvement Act (title XXXIV of Public Law 102–575; 106 Stat. 4706), the Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), and other applicable law, for the purposes of determining feasibility the Secretary shall document, delineate, and publish costs directly relating to the engineering and construction of a water storage project separately from the costs resulting from regulatory compliance or the construction of auxiliary facilities necessary to achieve regulatory compliance; and
 (7)communicate, coordinate and cooperate with public water agencies that contract with the United States for Central Valley Project water and that are expected to participate in the cost pools that will be created for the projects proposed in the feasibility studies under this section.
				202.Temperance Flat
 (a)DefinitionsFor the purposes of this section: (1)ProjectThe term Project means the Temperance Flat Reservoir Project on the Upper San Joaquin River.
 (2)RMPThe term RMP means the document titled Bakersfield Field Office, Record of Decision and Approved Resource Management Plan, dated December 2014. (3)SecretaryThe term Secretary means the Secretary of the Interior.
 (b)Applicability of RMPThe RMP and findings related thereto shall have no effect on or applicability to the Secretary’s determination of feasibility of, or on any findings or environmental review documents related to—
 (1)the Project; or (2)actions taken by the Secretary pursuant to section 103(d)(1)(A)(ii)(II) of the Bay-Delta Authorization Act (title I of Public Law 108–361).
 (c)Duties of secretary upon determination of feasibilityIf the Secretary finds the Project to be feasible, the Secretary shall manage the land recommended in the RMP for designation under the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.) in a manner that does not impede any environmental reviews, preconstruction, construction, or other activities of the Project, regardless of whether or not the Secretary submits any official recommendation to Congress under the Wild and Scenic Rivers Act.
 (d)Reserved water rightsEffective December 22, 2017, there shall be no Federal reserved water rights to any segment of the San Joaquin River related to the Project as a result of any designation made under the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.).
 203.Water storage project constructionThe Secretary of the Interior, acting through the Commissioner of the Bureau of Reclamation, may partner or enter into an agreement on the water storage projects identified in section 103(d)(1) of the Water Supply Reliability and Environmental Improvement Act (Public Law 108–361) (and Acts supplemental and amendatory to the Act) with local joint powers authorities formed pursuant to State law by irrigation districts and other local water districts and local governments within the applicable hydrologic region, to advance those projects.
 204.Geophysical surveyThe Bureau of Reclamation, in cooperation with the United States Geological Survey, the State of California, and local and State water agencies, may conduct detailed geophysical characterization activities of subsurface aquifer systems and groundwater vulnerability in California, which has experienced a critical, multi-year drought that resulted in severe groundwater overdraft in some areas, followed by less than optimal recharge from the heavy rainstorms and flooding during the 2016–2017 winter season. This geophysical survey should include data pertaining to the following:
 (1)Subsurface system framework: occurrence and geometry of aquifer and non-aquifer zones. (2)Aquifer storage and transmission characteristics.
 (3)Areas of greatest recharge potential. 205.Headwater-Restoration Scoping StudyThe Bureau of Reclamation may partner with academia, specifically the University of California, and State and local water agencies, to develop a study to enhance mountain runoff to Central Valley Project reservoirs from headwater restoration with the following aims:
 (1)Estimate forest biomass density and annual evapotranspiration (ET) across the Shasta Lake watershed for the past decade using satellite and other available spatial data.
 (2)Identify areas on public and private land that have high biomass densities and ET, and assess potential changes in ET that would ensue from forest restoration.
 (3)Assess role of subsurface storage in providing drought resilience of forests, based on long-term historical estimates of precipitation, drought severity and stream discharge.
 (4)Assess role of snowpack in annual water balance across the watersheds. IIIWATER RIGHTS PROTECTIONS 301.Offset for State Water Project (a)Implementation impactsThe Secretary of the Interior shall confer with the California Department of Fish and Wildlife in connection with the implementation of this title on potential impacts to any consistency determination for operations of the State Water Project issued pursuant to California Fish and Game Code section 2080.1.
 (b)Additional yieldIf, as a result of the application of this title, the California Department of Fish and Wildlife— (1)revokes the consistency determinations pursuant to California Fish and Game Code section 2080.1 that are applicable to the State Water Project;
 (2)amends or issues one or more new consistency determinations pursuant to California Fish and Game Code section 2080.1 in a manner that directly or indirectly results in reduced water supply to the State Water Project as compared with the water supply available under the smelt biological opinion and the salmonid biological opinion; or
 (3)requires take authorization under California Fish and Game Code section 2081 for operation of the State Water Project in a manner that directly or indirectly results in reduced water supply to the State Water Project as compared with the water supply available under the smelt biological opinion and the salmonid biological opinion, and as a consequence of the Department’s action, Central Valley Project yield is greater than it would have been absent the Department’s actions, then that additional yield shall be made available to the State Water Project for delivery to State Water Project contractors to offset losses resulting from the Department’s action.
 (c)Notification related to environmental protectionsThe Secretary of the Interior shall immediately notify the Director of the California Department of Fish and Wildlife in writing if the Secretary of the Interior determines that implementation of the smelt biological opinion and the salmonid biological opinion consistent with this title reduces environmental protections for any species covered by the opinions.
				302.Area of origin protections
 (a)In generalThe Secretary of the Interior is directed, in the operation of the Central Valley Project, to adhere to California’s water rights laws governing water rights priorities and to honor water rights senior to those held by the United States for operation of the Central Valley Project, regardless of the source of priority, including any appropriative water rights initiated prior to December 19, 1914, as well as water rights and other priorities perfected or to be perfected pursuant to California Water Code Part 2 of Division 2. Article 1.7 (commencing with section 1215 of chapter 1 of part 2 of division 2, sections 10505, 10505.5, 11128, 11460, 11461, 11462, and 11463, and sections 12200 through 12220, inclusive).
 (b)DiversionsAny action undertaken by the Secretary of the Interior and the Secretary of Commerce pursuant to both this title and section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) that requires that diversions from the Sacramento River or the San Joaquin River watersheds upstream of the Delta be bypassed shall not be undertaken in a manner that alters the water rights priorities established by California law.
				303.No redirected adverse impacts
 (a)In generalThe Secretary of the Interior shall ensure that, except as otherwise provided for in a water service or repayment contract, actions taken in compliance with legal obligations imposed pursuant to or as a result of this title, including such actions under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) and other applicable Federal and State laws, shall not directly or indirectly—
 (1)result in the involuntary reduction of water supply or fiscal impacts to individuals or districts who receive water from either the State Water Project or the United States under water rights settlement contracts, exchange contracts, water service contracts, repayment contracts, or water supply contracts; or
 (2)cause redirected adverse water supply or fiscal impacts to those within the Sacramento River watershed, the San Joaquin River watershed or the State Water Project service area.
 (b)CostsTo the extent that costs are incurred solely pursuant to or as a result of this title and would not otherwise have been incurred by any entity or public or local agency or subdivision of the State of California, such costs shall not be borne by any such entity, agency, or subdivision of the State of California, unless such costs are incurred on a voluntary basis.
 (c)Rights and obligations not modified or amendedNothing in this title shall modify or amend the rights and obligations of the parties to any existing—
 (1)water service, repayment, settlement, purchase, or exchange contract with the United States, including the obligation to satisfy exchange contracts and settlement contracts prior to the allocation of any other Central Valley Project water; or
 (2)State Water Project water supply or settlement contract with the State. 304.Allocations for Sacramento Valley contractors (a)Allocations (1)In generalSubject to paragraph (2) and subsection (b), the Secretary of the Interior is directed, in the operation of the Central Valley Project, to allocate water provided for irrigation purposes to existing Central Valley Project agricultural water service contractors within the Sacramento River Watershed in compliance with the following:
 (A)Not less than 100 percent of their contract quantities in a Wet year. (B)Not less than 100 percent of their contract quantities in an Above Normal year.
 (C)Not less than 100 percent of their contract quantities in a Below Normal year that is preceded by an Above Normal or a Wet year. (D)Not less than 50 percent of their contract quantities in a Dry year that is preceded by a Below Normal, an Above Normal, or a Wet year.
 (E)In all other years not identified herein, the allocation percentage for existing Central Valley Project agricultural water service contractors within the Sacramento River Watershed shall not be less than twice the allocation percentage to south-of-Delta Central Valley Project agricultural water service contractors, up to 100 percent; provided, that nothing herein shall preclude an allocation to existing Central Valley Project agricultural water service contractors within the Sacramento River Watershed that is greater than twice the allocation percentage to south-of-Delta Central Valley Project agricultural water service contractors.
 (2)ConditionsThe Secretary’s actions under paragraph (1) shall be subject to— (A)the priority of individuals or entities with Sacramento River water rights, including those with Sacramento River Settlement Contracts, that have priority to the diversion and use of Sacramento River water over water rights held by the United States for operations of the Central Valley Project;
 (B)the United States obligation to make a substitute supply of water available to the San Joaquin River Exchange Contractors; and
 (C)the Secretary’s obligation to make water available to managed wetlands pursuant to section 3406(d) of the Central Valley Project Improvement Act (Public Law 102–575).
 (b)Protection of municipal and industrial suppliesNothing in subsection (a) shall be deemed to— (1)modify any provision of a water service contract that addresses municipal and industrial water shortage policies of the Secretary;
 (2)affect or limit the authority of the Secretary to adopt or modify municipal and industrial water shortage policies;
 (3)affect or limit the authority of the Secretary to implement municipal and industrial water shortage policies; or
 (4)affect allocations to Central Valley Project municipal and industrial contractors pursuant to such policies.
					Neither subsection (a) nor the Secretary’s implementation of subsection (a) shall constrain,
			 govern, or affect, directly, the operations of the Central Valley
			 Project’s American River Division or any deliveries from that Division,
 its units or facilities.(c)No effect on allocationsThis section shall not— (1)affect the allocation of water to Friant Division contractors; or
 (2)result in the involuntary reduction in contract water allocations to individuals or entities with contracts to receive water from the Friant Division.
 (d)Program for water reschedulingThe Secretary of the Interior shall develop and implement a program, not later than 1 year after the date of the enactment of this Act, to provide the opportunity for individuals or districts that receive Central Valley Project Water under water service or repayment contracts or water rights settlement contracts within the American River, Sacramento River, Shasta and Trinity River Divisions to reschedule water, provided for under their Central Valley Project water service, repayment or settlement contracts, within the same year or from one year to the next.
 (e)DefinitionIn this section, the year type terms used in subsection (a) have the meaning given those year types in the Sacramento Valley Water Year Type (40–30–30) Index.
 305.Effect on existing obligationsNothing in this title preempts or modifies any existing obligation of the United States under Federal reclamation law to operate the Central Valley Project in conformity with State law, including established water rights priorities.
			IVMISCELLANEOUS
			401.Water supply accounting
 (a)In generalAll Central Valley Project water, except Central Valley Project water released pursuant to U.S. Department of the Interior Record of Decision, Trinity River Mainstem Fishery Restoration Final Environmental Impact Statement/Environmental Impact Report dated December 2000 used to implement an action undertaken for a fishery beneficial purpose that was not imposed by terms and conditions existing in licenses, permits, and other agreements pertaining to the Central Valley Project under applicable State or Federal law existing on October 30, 1992, shall be credited to the quantity of Central Valley Project yield dedicated and managed under this section; provided, that nothing herein shall affect the Secretary of the Interior’s duty to comply with any otherwise lawful requirement imposed on operations of the Central Valley Project under any provision of Federal or State law.
 (b)Reclamation policies and allocationsReclamation policies and allocations shall not be based upon any premise or assumption that Central Valley Project contract supplies are supplemental or secondary to any other contractor source of supply.
 402.Operations of the Trinity River DivisionThe Secretary of the Interior, in the operation of the Trinity River Division of the Central Valley Project, shall not make releases from Lewiston Dam in excess of the volume for each water-year type required by the U.S. Department of the Interior Record of Decision, Trinity River Mainstem Fishery Restoration Final Environmental Impact Statement/Environmental Impact Report dated December 2000.
 (1)A maximum of 369,000 acre-feet in a Critically Dry year. (2)A maximum of 453,000 acre-feet in a Dry year.
 (3)A maximum of 647,000 acre-feet in a Normal year. (4)A maximum of 701,000 acre-feet in a Wet year.
 (5)A maximum of 815,000 acre-feet in an Extremely Wet year. 403.Report on results of water usageThe Secretary of the Interior, in consultation with the Secretary of Commerce and the Secretary of Natural Resources of the State of California, shall publish an annual report detailing instream flow releases from the Central Valley Project and California State Water Project, their explicit purpose and authority, and all measured environmental benefit as a result of the releases.
 404.Klamath project consultation applicantsIf the Bureau of Reclamation initiates or reinitiates consultation with the U.S. Fish and Wildlife Service or the National Marine Fisheries Service under section 7(a)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1536(a)(2)), with respect to construction or operation of the Klamath Project (or any part thereof), Klamath Project contractors shall be accorded all the rights and responsibilities extended to applicants in the consultation process. Upon request of the Klamath Project contractors, they may be represented through an association or organization.
			405.CA State Water Resources Control Board
 (a)In generalIn carrying out this Act, the Secretaries shall— (1)recognize Congressional opposition to the violation of private property rights by the California State Water Resources Control Board in their proposal to require a minimum percentage of unimpaired flows in the main tributaries of the San Joaquin River; and
 (2)recognize the need to provide reliable water supplies to municipal, industrial, and agricultural users across the State.
 406.New melones reservoirThe authority under section 4006 of the WIIN Act shall expire 7 years after the date of the enactment of this Act.
 407.Actions to benefit threatened and endangered species and other wildlifeNone of the funds made available under section 4010(b) of the WIIN Act may be used for the acquisition or leasing of land, water for in-stream purposes if the water is already committed to in-stream purposes, or interests in land or water from willing sellers if the land, water, or interests are already designated for environmental purposes by a court adopted decree or order or cooperative agreement.
 408.Non-federal program to protect native anadromous fish in stanislaus riverThe program established under section 4010(d) of the WIIN Act shall not sunset before January 1, 2023.
			VWater Supply Permitting Act 
 501.Short titleThis title may be cited as the Water Supply Permitting Coordination Act. 502.DefinitionsIn this title:
 (1)SecretaryThe term Secretary means the Secretary of the Interior. (2)BureauThe term Bureau means the Bureau of Reclamation.
 (3)Qualifying projectsThe term qualifying projects— (A)means new surface water storage projects in the States covered under the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.) constructed on lands administered by the Department of the Interior or the Department of Agriculture, exclusive of any easement, right-of-way, lease, or any private holding, unless the project applicant elects not to participate in the process authorized by this Act; and
 (B)includes State-led storage projects (as defined in section 4007(a)(2) of the WIIN Act) for new surface water storage projects in the States covered under the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.) constructed on lands administered by the Department of the Interior or the Department of Agriculture, exclusive of any easement, right-of-way, lease, or any private holding, unless the project applicant elects not to participate in the process authorized by this Act.
 (4)Cooperating agenciesThe term cooperating agency means a Federal agency with jurisdiction over a review, analysis, opinion, statement, permit, license, or other approval or decision required for a qualifying project under applicable Federal laws and regulations, or a State agency subject to section 503(c).
				503.Establishment of lead agency and cooperating agencies
 (a)Establishment of Lead AgencyThe Bureau of Reclamation is established as the lead agency for purposes of coordinating all reviews, analyses, opinions, statements, permits, licenses, or other approvals or decisions required under Federal law to construct qualifying projects.
 (b)Identification and Establishment of Cooperating AgenciesThe Commissioner of the Bureau shall— (1)identify, as early as practicable upon receipt of an application for a qualifying project, any Federal agency that may have jurisdiction over a review, analysis, opinion, statement, permit, license, approval, or decision required for a qualifying project under applicable Federal laws and regulations; and
 (2)notify any such agency, within a reasonable timeframe, that the agency has been designated as a cooperating agency in regards to the qualifying project unless that agency responds to the Bureau in writing, within a timeframe set forth by the Bureau, notifying the Bureau that the agency—
 (A)has no jurisdiction or authority with respect to the qualifying project; (B)has no expertise or information relevant to the qualifying project or any review, analysis, opinion, statement, permit, license, or other approval or decision associated therewith; or
 (C)does not intend to submit comments on the qualifying project or conduct any review of such a project or make any decision with respect to such project in a manner other than in cooperation with the Bureau.
 (c)State AuthorityA State in which a qualifying project is being considered may choose, consistent with State law— (1)to participate as a cooperating agency; and
 (2)to make subject to the processes of this title all State agencies that— (A)have jurisdiction over the qualifying project;
 (B)are required to conduct or issue a review, analysis, or opinion for the qualifying project; or (C)are required to make a determination on issuing a permit, license, or approval for the qualifying project.
						504.Bureau responsibilities
 (a)In generalThe principal responsibilities of the Bureau under this title are to— (1)serve as the point of contact for applicants, State agencies, Indian tribes, and others regarding proposed qualifying projects;
 (2)coordinate preparation of unified environmental documentation that will serve as the basis for all Federal decisions necessary to authorize the use of Federal lands for qualifying projects; and
 (3)coordinate all Federal agency reviews necessary for project development and construction of qualifying projects.
 (b)Coordination processThe Bureau shall have the following coordination responsibilities: (1)Pre-application coordinationNotify cooperating agencies of proposed qualifying projects not later than 30 days after receipt of a proposal and facilitate a preapplication meeting for prospective applicants, relevant Federal and State agencies, and Indian tribes to—
 (A)explain applicable processes, data requirements, and applicant submissions necessary to complete the required Federal agency reviews within the timeframe established; and
 (B)establish the schedule for the qualifying project. (2)Consultation with cooperating agenciesConsult with the cooperating agencies throughout the Federal agency review process, identify and obtain relevant data in a timely manner, and set necessary deadlines for cooperating agencies.
 (3)ScheduleWork with the qualifying project applicant and cooperating agencies to establish a project schedule. In establishing the schedule, the Bureau shall consider, among other factors—
 (A)the responsibilities of cooperating agencies under applicable laws and regulations; (B)the resources available to the cooperating agencies and the non-Federal qualifying project sponsor, as applicable;
 (C)the overall size and complexity of the qualifying project; (D)the overall schedule for and cost of the qualifying project; and
 (E)the sensitivity of the natural and historic resources that may be affected by the qualifying project.
 (4)Environmental compliancePrepare a unified environmental review document for each qualifying project application, incorporating a single environmental record on which all cooperating agencies with authority to issue approvals for a given qualifying project shall base project approval decisions. Help ensure that cooperating agencies make necessary decisions, within their respective authorities, regarding Federal approvals in accordance with the following timelines:
 (A)Not later than one year after acceptance of a completed project application when an environmental assessment and finding of no significant impact is determined to be the appropriate level of review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (B)Not later than one year and 30 days after the close of the public comment period for a draft environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), when an environmental impact statement is required under the same.
 (5)Consolidated administrative recordMaintain a consolidated administrative record of the information assembled and used by the cooperating agencies as the basis for agency decisions.
 (6)Project data recordsTo the extent practicable and consistent with Federal law, ensure that all project data is submitted and maintained in generally accessible electronic format, compile, and where authorized under existing law, make available such project data to cooperating agencies, the qualifying project applicant, and to the public.
 (7)Project managerAppoint a project manager for each qualifying project. The project manager shall have authority to oversee the project and to facilitate the issuance of the relevant final authorizing documents, and shall be responsible for ensuring fulfillment of all Bureau responsibilities set forth in this section and all cooperating agency responsibilities under section 505.
					505.Cooperating agency responsibilities
 (a)Adherence to Bureau ScheduleUpon notification of an application for a qualifying project, all cooperating agencies shall submit to the Bureau a timeframe under which the cooperating agency reasonably considers it will be able to complete its authorizing responsibilities. The Bureau shall use the timeframe submitted under this subsection to establish the project schedule under section 504, and the cooperating agencies shall adhere to the project schedule established by the Bureau.
 (b)Environmental RecordCooperating agencies shall submit to the Bureau all environmental review material produced or compiled in the course of carrying out activities required under Federal law consistent with the project schedule established by the Bureau.
 (c)Data SubmissionTo the extent practicable and consistent with Federal law, the cooperating agencies shall submit all relevant project data to the Bureau in a generally accessible electronic format subject to the project schedule set forth by the Bureau.
				506.Funding to process permits
 (a)In GeneralThe Secretary, after public notice in accordance with subchapter II of chapter 5, and chapter 7, of title 5, United States Code (commonly known as the Administrative Procedure Act), may accept and expend funds contributed by a non-Federal public entity to expedite the evaluation of a permit of that entity related to a qualifying project.
				(b)Effect on permitting
 (1)In generalIn carrying out this section, the Secretary shall ensure that the use of funds accepted under subsection (a) will not impact impartial decisionmaking with respect to permits, either substantively or procedurally.
 (2)Evaluation of permitsIn carrying out this section, the Secretary shall ensure that the evaluation of permits carried out using funds accepted under this section shall—
 (A)be reviewed by the Regional Director of the Bureau, or the Regional Director’s designee, of the region in which the qualifying project or activity is located; and
 (B)use the same procedures for decisions that would otherwise be required for the evaluation of permits for similar projects or activities not carried out using funds authorized under this section.
 (3)Impartial decisionmakingIn carrying out this section, the Secretary and the cooperating agencies receiving funds under this section for qualifying projects shall ensure that the use of the funds accepted under this section for such projects shall not—
 (A)impact impartial decisionmaking with respect to the issuance of permits, either substantively or procedurally; or
 (B)diminish, modify, or otherwise affect the statutory or regulatory authorities of such agencies. (c)Limitation on use of fundsNone of the funds accepted under this section shall be used to carry out a review of the evaluation of permits required under subsection (a)(2)(A).
 (d)Public availabilityThe Secretary shall ensure that all final permit decisions carried out using funds authorized under this section are made available to the public, including on the Internet.
				VIBureau of Reclamation Project Streamlining 
 601.Short titleThis title may be cited as the Bureau of Reclamation Project Streamlining Act. 602.DefinitionsIn this title:
 (1)Environmental impact statementThe term environmental impact statement means the detailed statement of environmental impacts of a project required to be prepared pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				(2)Environmental review process
 (A)In generalThe term environmental review process means the process of preparing an environmental impact statement, environmental assessment, categorical exclusion, or other document under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for a project study.
 (B)InclusionsThe term environmental review process includes the process for and completion of any environmental permit, approval, review, or study required for a project study under any Federal law other than the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (3)Federal jurisdictional agencyThe term Federal jurisdictional agency means a Federal agency with jurisdiction delegated by law, regulation, order, or otherwise over a review, analysis, opinion, statement, permit, license, or other approval or decision required for a project study under applicable Federal laws (including regulations).
 (4)Federal lead agencyThe term Federal lead agency means the Bureau of Reclamation. (5)ProjectThe term project means a surface water project, a project under the purview of title XVI of Public Law 102–575, or a rural water supply project investigated under Public Law 109–451 to be carried out, funded or operated in whole or in party by the Secretary pursuant to the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.).
 (6)Project sponsorThe term project sponsor means a State, regional, or local authority or instrumentality or other qualifying entity, such as a water conservation district, irrigation district, water conservancy district, joint powers authority, mutual water company, canal company, rural water district or association, or any other entity that has the capacity to contract with the United States under Federal reclamation law.
 (7)Project studyThe term project study means a feasibility study for a project carried out pursuant to the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.).
 (8)SecretaryThe term Secretary means the Secretary of the Interior. (9)Surface water storageThe term surface water storage means any surface water reservoir or impoundment that would be owned, funded or operated in whole or in part by the Bureau of Reclamation or that would be integrated into a larger system owned, operated or administered in whole or in part by the Bureau of Reclamation.
				603.Acceleration of studies
 (a)In generalTo the extent practicable, a project study initiated by the Secretary, after the date of enactment of this Act, under the Reclamation Act of 1902 (32 Stat. 388), and all Acts amendatory thereof or supplementary thereto, shall—
 (1)result in the completion of a final feasibility report not later than 3 years after the date of initiation;
 (2)have a maximum Federal cost of $3,000,000; and (3)ensure that personnel from the local project area, region, and headquarters levels of the Bureau of Reclamation concurrently conduct the review required under this section.
 (b)ExtensionIf the Secretary determines that a project study described in subsection (a) will not be conducted in accordance with subsection (a), the Secretary, not later than 30 days after the date of making the determination, shall—
 (1)prepare an updated project study schedule and cost estimate; (2)notify the non-Federal project cost-sharing partner that the project study has been delayed; and
 (3)provide written notice to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate as to the reasons the requirements of subsection (a) are not attainable.
					(c)Exception
 (1)In generalNotwithstanding the requirements of subsection (a), the Secretary may extend the timeline of a project study by a period not to exceed 3 years, if the Secretary determines that the project study is too complex to comply with the requirements of subsection (a).
 (2)FactorsIn making a determination that a study is too complex to comply with the requirements of subsection (a), the Secretary shall consider—
 (A)the type, size, location, scope, and overall cost of the project; (B)whether the project will use any innovative design or construction techniques;
 (C)whether the project will require significant action by other Federal, State, or local agencies; (D)whether there is significant public dispute as to the nature or effects of the project; and
 (E)whether there is significant public dispute as to the economic or environmental costs or benefits of the project.
 (3)NotificationEach time the Secretary makes a determination under this subsection, the Secretary shall provide written notice to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate as to the results of that determination, including an identification of the specific one or more factors used in making the determination that the project is complex.
 (4)LimitationThe Secretary shall not extend the timeline for a project study for a period of more than 7 years, and any project study that is not completed before that date shall no longer be authorized.
 (d)ReviewsNot later than 90 days after the date of the initiation of a project study described in subsection (a), the Secretary shall—
 (1)take all steps necessary to initiate the process for completing federally mandated reviews that the Secretary is required to complete as part of the study, including the environmental review process under section 805;
 (2)convene a meeting of all Federal, tribal, and State agencies identified under section 605(d) that may—
 (A)have jurisdiction over the project; (B)be required by law to conduct or issue a review, analysis, opinion, or statement for the project study; or
 (C)be required to make a determination on issuing a permit, license, or other approval or decision for the project study; and
 (3)take all steps necessary to provide information that will enable required reviews and analyses related to the project to be conducted by other agencies in a thorough and timely manner.
 (e)Interim reportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate and make publicly available a report that describes—
 (1)the status of the implementation of the planning process under this section, including the number of participating projects;
 (2)a review of project delivery schedules, including a description of any delays on those studies initiated prior to the date of the enactment of this Act; and
 (3)any recommendations for additional authority necessary to support efforts to expedite the project. (f)Final reportNot later than 4 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate and make publicly available a report that describes—
 (1)the status of the implementation of this section, including a description of each project study subject to the requirements of this section;
 (2)the amount of time taken to complete each project study; and (3)any recommendations for additional authority necessary to support efforts to expedite the project study process, including an analysis of whether the limitation established by subsection (a)(2) needs to be adjusted to address the impacts of inflation.
 604.Expedited completion of reportsThe Secretary shall— (1)expedite the completion of any ongoing project study initiated before the date of enactment of this Act; and
 (2)if the Secretary determines that the project is justified in a completed report, proceed directly to preconstruction planning, engineering, and design of the project in accordance with the Reclamation Act of 1902 (32 Stat. 388), and all Acts amendatory thereof or supplementary thereto.
				605.Project acceleration
				(a)Applicability
 (1)In generalThis section shall apply to— (A)each project study that is initiated after the date of enactment of this Act and for which an environmental impact statement is prepared under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
 (B)the extent determined appropriate by the Secretary, to other project studies initiated before the date of enactment of this Act and for which an environmental review process document is prepared under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (C)any project study for the development of a nonfederally owned and operated surface water storage project for which the Secretary determines there is a demonstrable Federal interest and the project—
 (i)is located in a river basin where other Bureau of Reclamation water projects are located; (ii)will create additional water supplies that support Bureau of Reclamation water projects; or
 (iii)will become integrated into the operation of Bureau of Reclamation water projects. (2)FlexibilityAny authority granted under this section may be exercised, and any requirement established under this section may be satisfied, for the conduct of an environmental review process for a project study, a class of project studies, or a program of project studies.
					(3)List of project studies
 (A)In generalThe Secretary shall annually prepare, and make publicly available, a list of all project studies that the Secretary has determined—
 (i)meets the standards described in paragraph (1); and (ii)does not have adequate funding to make substantial progress toward the completion of the project study.
 (B)InclusionsThe Secretary shall include for each project study on the list under subparagraph (A) a description of the estimated amounts necessary to make substantial progress on the project study.
						(b)Project review process
 (1)In generalThe Secretary shall develop and implement a coordinated environmental review process for the development of project studies.
 (2)Coordinated reviewThe coordinated environmental review process described in paragraph (1) shall require that any review, analysis, opinion, statement, permit, license, or other approval or decision issued or made by a Federal, State, or local governmental agency or an Indian tribe for a project study described in subsection (b) be conducted, to the maximum extent practicable, concurrently with any other applicable governmental agency or Indian tribe.
 (3)TimingThe coordinated environmental review process under this subsection shall be completed not later than the date on which the Secretary, in consultation and concurrence with the agencies identified under section 705(d), establishes with respect to the project study.
					(c)Lead agencies
					(1)Joint lead agencies
 (A)In generalSubject to the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the requirements of section 1506.8 of title 40, Code of Federal Regulations (or successor regulations), including the concurrence of the proposed joint lead agency, a project sponsor may serve as the joint lead agency.
 (B)Project sponsor as joint lead agencyA project sponsor that is a State or local governmental entity may— (i)with the concurrence of the Secretary, serve as a joint lead agency with the Federal lead agency for purposes of preparing any environmental document under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (ii)prepare any environmental review process document under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) required in support of any action or approval by the Secretary if—
 (I)the Secretary provides guidance in the preparation process and independently evaluates that document;
 (II)the project sponsor complies with all requirements applicable to the Secretary under— (aa)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
 (bb)any regulation implementing that Act; and (cc)any other applicable Federal law; and
 (III)the Secretary approves and adopts the document before the Secretary takes any subsequent action or makes any approval based on that document, regardless of whether the action or approval of the Secretary results in Federal funding.
 (2)DutiesThe Secretary shall ensure that— (A)the project sponsor complies with all design and mitigation commitments made jointly by the Secretary and the project sponsor in any environmental document prepared by the project sponsor in accordance with this subsection; and
 (B)any environmental document prepared by the project sponsor is appropriately supplemented to address any changes to the project the Secretary determines are necessary.
 (3)Adoption and use of documentsAny environmental document prepared in accordance with this subsection shall be adopted and used by any Federal agency making any determination related to the project study to the same extent that the Federal agency could adopt or use a document prepared by another Federal agency under—
 (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and (B)parts 1500 through 1508 of title 40, Code of Federal Regulations (or successor regulations).
 (4)Roles and responsibility of lead agencyWith respect to the environmental review process for any project study, the Federal lead agency shall have authority and responsibility—
 (A)to take such actions as are necessary and proper and within the authority of the Federal lead agency to facilitate the expeditious resolution of the environmental review process for the project study; and
 (B)to prepare or ensure that any required environmental impact statement or other environmental review document for a project study required to be completed under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) is completed in accordance with this section and applicable Federal law.
						(d)Participating and cooperating agencies
 (1)Identification of jurisdictional agenciesWith respect to carrying out the environmental review process for a project study, the Secretary shall identify, as early as practicable in the environmental review process, all Federal, State, and local government agencies and Indian tribes that may—
 (A)have jurisdiction over the project; (B)be required by law to conduct or issue a review, analysis, opinion, or statement for the project study; or
 (C)be required to make a determination on issuing a permit, license, or other approval or decision for the project study.
 (2)State authorityIf the environmental review process is being implemented by the Secretary for a project study within the boundaries of a State, the State, consistent with State law, may choose to participate in the process and to make subject to the process all State agencies that—
 (A)have jurisdiction over the project; (B)are required to conduct or issue a review, analysis, opinion, or statement for the project study; or
 (C)are required to make a determination on issuing a permit, license, or other approval or decision for the project study.
						(3)Invitation
 (A)In generalThe Federal lead agency shall invite, as early as practicable in the environmental review process, any agency identified under paragraph (1) to become a participating or cooperating agency, as applicable, in the environmental review process for the project study.
 (B)DeadlineAn invitation to participate issued under subparagraph (A) shall set a deadline by which a response to the invitation shall be submitted, which may be extended by the Federal lead agency for good cause.
 (4)ProceduresSection 1501.6 of title 40, Code of Federal Regulations (as in effect on the date of enactment of the Bureau of Reclamation Project Streamlining Act), shall govern the identification and the participation of a cooperating agency.
 (5)Federal cooperating agenciesAny Federal agency that is invited by the Federal lead agency to participate in the environmental review process for a project study shall be designated as a cooperating agency by the Federal lead agency unless the invited agency informs the Federal lead agency, in writing, by the deadline specified in the invitation that the invited agency—
						(A)
 (i)has no jurisdiction or authority with respect to the project; (ii)has no expertise or information relevant to the project; or
 (iii)does not have adequate funds to participate in the project; and (B)does not intend to submit comments on the project.
 (6)AdministrationA participating or cooperating agency shall comply with this section and any schedule established under this section.
 (7)Effect of designationDesignation as a participating or cooperating agency under this subsection shall not imply that the participating or cooperating agency—
 (A)supports a proposed project; or (B)has any jurisdiction over, or special expertise with respect to evaluation of, the project.
 (8)Concurrent reviewsEach participating or cooperating agency shall— (A)carry out the obligations of that agency under other applicable law concurrently and in conjunction with the required environmental review process, unless doing so would prevent the participating or cooperating agency from conducting needed analysis or otherwise carrying out those obligations; and
 (B)formulate and implement administrative, policy, and procedural mechanisms to enable the agency to ensure completion of the environmental review process in a timely, coordinated, and environmentally responsible manner.
 (e)Non-Federal projects integrated into reclamation systemsThe Federal lead agency shall serve in that capacity for the entirety of all non-Federal projects that will be integrated into a larger system owned, operated or administered in whole or in part by the Bureau of Reclamation.
 (f)Non-Federal projectIf the Secretary determines that a project can be expedited by a non-Federal sponsor and that there is a demonstrable Federal interest in expediting that project, the Secretary shall take such actions as are necessary to advance such a project as a non-Federal project, including, but not limited to, entering into agreements with the non-Federal sponsor of such project to support the planning, design and permitting of such project as a non-Federal project.
				(g)Programmatic compliance
 (1)In generalThe Secretary shall issue guidance regarding the use of programmatic approaches to carry out the environmental review process that—
 (A)eliminates repetitive discussions of the same issues; (B)focuses on the actual issues ripe for analyses at each level of review;
 (C)establishes a formal process for coordinating with participating and cooperating agencies, including the creation of a list of all data that are needed to carry out an environmental review process; and
 (D)complies with— (i)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (ii)all other applicable laws. (2)RequirementsIn carrying out paragraph (1), the Secretary shall—
 (A)as the first step in drafting guidance under that paragraph, consult with relevant Federal, State, and local governmental agencies, Indian tribes, and the public on the appropriate use and scope of the programmatic approaches;
 (B)emphasize the importance of collaboration among relevant Federal, State, and local governmental agencies, and Indian tribes in undertaking programmatic reviews, especially with respect to including reviews with a broad geographical scope;
 (C)ensure that the programmatic reviews— (i)promote transparency, including of the analyses and data used in the environmental review process, the treatment of any deferred issues raised by Federal, State, and local governmental agencies, Indian tribes, or the public, and the temporal and special scales to be used to analyze those issues;
 (ii)use accurate and timely information in the environmental review process, including— (I)criteria for determining the general duration of the usefulness of the review; and
 (II)the timeline for updating any out-of-date review; (iii)describe—
 (I)the relationship between programmatic analysis and future tiered analysis; and (II)the role of the public in the creation of future tiered analysis; and
 (iv)are available to other relevant Federal, State, and local governmental agencies, Indian tribes, and the public;
 (D)allow not fewer than 60 days of public notice and comment on any proposed guidance; and (E)address any comments received under subparagraph (D).
						(h)Coordinated reviews
					(1)Coordination plan
 (A)EstablishmentThe Federal lead agency shall, after consultation with and with the concurrence of each participating and cooperating agency and the project sponsor or joint lead agency, as applicable, establish a plan for coordinating public and agency participation in, and comment on, the environmental review process for a project study or a category of project studies.
						(B)Schedule
 (i)In generalAs soon as practicable but not later than 45 days after the close of the public comment period on a draft environmental impact statement, the Federal lead agency, after consultation with and the concurrence of each participating and cooperating agency and the project sponsor or joint lead agency, as applicable, shall establish, as part of the coordination plan established in subparagraph (A), a schedule for completion of the environmental review process for the project study.
 (ii)Factors for considerationIn establishing a schedule, the Secretary shall consider factors such as— (I)the responsibilities of participating and cooperating agencies under applicable laws;
 (II)the resources available to the project sponsor, joint lead agency, and other relevant Federal and State agencies, as applicable;
 (III)the overall size and complexity of the project; (IV)the overall schedule for and cost of the project; and
 (V)the sensitivity of the natural and historical resources that could be affected by the project. (iii)ModificationsThe Secretary may—
 (I)lengthen a schedule established under clause (i) for good cause; and (II)shorten a schedule only with concurrence of the affected participating and cooperating agencies and the project sponsor or joint lead agency, as applicable.
 (iv)DisseminationA copy of a schedule established under clause (i) shall be— (I)provided to each participating and cooperating agency and the project sponsor or joint lead agency, as applicable; and
 (II)made available to the public. (2)Comment deadlinesThe Federal lead agency shall establish the following deadlines for comment during the environmental review process for a project study:
 (A)Draft environmental impact statementsFor comments by Federal and State agencies and the public on a draft environmental impact statement, a period of not more than 60 days after publication in the Federal Register of notice of the date of public availability of the draft environmental impact statement, unless—
 (i)a different deadline is established by agreement of the Federal lead agency, the project sponsor or joint lead agency, as applicable, and all participating and cooperating agencies; or
 (ii)the deadline is extended by the Federal lead agency for good cause. (B)Other environmental review processesFor all other comment periods established by the Federal lead agency for agency or public comments in the environmental review process, a period of not more than 30 days after the date on which the materials on which comment is requested are made available, unless—
 (i)a different deadline is established by agreement of the Federal lead agency, the project sponsor, or joint lead agency, as applicable, and all participating and cooperating agencies; or
 (ii)the deadline is extended by the Federal lead agency for good cause. (3)Deadlines for decisions under other lawsIn any case in which a decision under any Federal law relating to a project study, including the issuance or denial of a permit or license, is required to be made by the date described in subsection (i)(5)(B), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate—
 (A)as soon as practicable after the 180-day period described in subsection (i)(5)(B), an initial notice of the failure of the Federal agency to make the decision; and
 (B)every 60 days thereafter until such date as all decisions of the Federal agency relating to the project study have been made by the Federal agency, an additional notice that describes the number of decisions of the Federal agency that remain outstanding as of the date of the additional notice.
 (4)Involvement of the publicNothing in this subsection reduces any time period provided for public comment in the environmental review process under applicable Federal law (including regulations).
					(5)Transparency reporting
 (A)Reporting requirementsNot later than 1 year after the date of enactment of this Act, the Secretary shall establish and maintain an electronic database and, in coordination with other Federal and State agencies, issue reporting requirements to make publicly available the status and progress with respect to compliance with applicable requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and any other Federal, State, or local approval or action required for a project study for which this section is applicable.
 (B)Project study transparencyConsistent with the requirements established under subparagraph (A), the Secretary shall make publicly available the status and progress of any Federal, State, or local decision, action, or approval required under applicable laws for each project study for which this section is applicable.
						(i)Issue identification and resolution
 (1)CooperationThe Federal lead agency, the cooperating agencies, and any participating agencies shall work cooperatively in accordance with this section to identify and resolve issues that could delay completion of the environmental review process or result in the denial of any approval required for the project study under applicable laws.
					(2)Federal lead agency responsibilities
 (A)In generalThe Federal lead agency shall make information available to the cooperating agencies and participating agencies as early as practicable in the environmental review process regarding the environmental and socioeconomic resources located within the project area and the general locations of the alternatives under consideration.
 (B)Data sourcesThe information under subparagraph (A) may be based on existing data sources, including geographic information systems mapping.
 (3)Cooperating and participating agency responsibilitiesBased on information received from the Federal lead agency, cooperating and participating agencies shall identify, as early as practicable, any issues of concern regarding the potential environmental or socioeconomic impacts of the project, including any issues that could substantially delay or prevent an agency from granting a permit or other approval that is needed for the project study.
					(4)Accelerated issue resolution and elevation
 (A)In generalOn the request of a participating or cooperating agency or project sponsor, the Secretary shall convene an issue resolution meeting with the relevant participating and cooperating agencies and the project sponsor or joint lead agency, as applicable, to resolve issues that may—
 (i)delay completion of the environmental review process; or (ii)result in denial of any approval required for the project study under applicable laws.
 (B)Meeting dateA meeting requested under this paragraph shall be held not later than 21 days after the date on which the Secretary receives the request for the meeting, unless the Secretary determines that there is good cause to extend that deadline.
 (C)NotificationOn receipt of a request for a meeting under this paragraph, the Secretary shall notify all relevant participating and cooperating agencies of the request, including the issue to be resolved and the date for the meeting.
 (D)Elevation of issue resolutionIf a resolution cannot be achieved within the 30-day period beginning on the date of a meeting under this paragraph and a determination is made by the Secretary that all information necessary to resolve the issue has been obtained, the Secretary shall forward the dispute to the heads of the relevant agencies for resolution.
 (E)Convention by secretaryThe Secretary may convene an issue resolution meeting under this paragraph at any time, at the discretion of the Secretary, regardless of whether a meeting is requested under subparagraph (A).
						(5)Financial penalty provisions
 (A)In generalA Federal jurisdictional agency shall complete any required approval or decision for the environmental review process on an expeditious basis using the shortest existing applicable process.
						(B)Failure to decide
							(i)In general
 (I)Transfer of fundsIf a Federal jurisdictional agency fails to render a decision required under any Federal law relating to a project study that requires the preparation of an environmental impact statement or environmental assessment, including the issuance or denial of a permit, license, statement, opinion, or other approval by the date described in clause (ii), the amount of funds made available to support the office of the head of the Federal jurisdictional agency shall be reduced by an amount of funding equal to the amount specified in item (aa) or (bb) of subclause (II), and those funds shall be made available to the division of the Federal jurisdictional agency charged with rendering the decision by not later than 1 day after the applicable date under clause (ii), and once each week thereafter until a final decision is rendered, subject to subparagraph (C).
 (II)Amount to be transferredThe amount referred to in subclause (I) is— (aa)$20,000 for any project study requiring the preparation of an environmental assessment or environmental impact statement; or
 (bb)$10,000 for any project study requiring any type of review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) other than an environmental assessment or environmental impact statement.
 (ii)Description of dateThe date referred to in clause (i) is the later of— (I)the date that is 180 days after the date on which an application for the permit, license, or approval is complete; and
 (II)the date that is 180 days after the date on which the Federal lead agency issues a decision on the project under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
								(C)Limitations
 (i)In generalNo transfer of funds under subparagraph (B) relating to an individual project study shall exceed, in any fiscal year, an amount equal to 1 percent of the funds made available for the applicable agency office.
 (ii)Failure to decideThe total amount transferred in a fiscal year as a result of a failure by an agency to make a decision by an applicable deadline shall not exceed an amount equal to 5 percent of the funds made available for the applicable agency office for that fiscal year.
 (iii)AggregateNotwithstanding any other provision of law, for each fiscal year, the aggregate amount of financial penalties assessed against each applicable agency office under this title and any other Federal law as a result of a failure of the agency to make a decision by an applicable deadline for environmental review, including the total amount transferred under this paragraph, shall not exceed an amount equal to 9.5 percent of the funds made available for the agency office for that fiscal year.
 (D)Notification of transfersNot later than 10 days after the last date in a fiscal year on which funds of the Federal jurisdictional agency may be transferred under subparagraph (B)(5) with respect to an individual decision, the agency shall submit to the appropriate committees of the House of Representatives and the Senate written notification that includes a description of—
 (i)the decision; (ii)the project study involved;
 (iii)the amount of each transfer under subparagraph (B) in that fiscal year relating to the decision; (iv)the total amount of all transfers under subparagraph (B) in that fiscal year relating to the decision; and
 (v)the total amount of all transfers of the agency under subparagraph (B) in that fiscal year. (E)No fault of agency (i)In generalA transfer of funds under this paragraph shall not be made if the applicable agency described in subparagraph (A) notifies, with a supporting explanation, the Federal lead agency, cooperating agencies, and project sponsor, as applicable, that—
 (I)the agency has not received necessary information or approvals from another entity in a manner that affects the ability of the agency to meet any requirements under Federal, State, or local law;
 (II)significant new information, including from public comments, or circumstances, including a major modification to an aspect of the project, requires additional analysis for the agency to make a decision on the project application; or
 (III)the agency lacks the financial resources to complete the review under the scheduled timeframe, including a description of the number of full-time employees required to complete the review, the amount of funding required to complete the review, and a justification as to why not enough funding is available to complete the review by the deadline.
 (ii)Lack of financial resourcesIf the agency provides notice under clause (i)(III), the Inspector General of the agency shall— (I)conduct a financial audit to review the notice; and
 (II)not later than 90 days after the date on which the review described in subclause (I) is completed, submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate the results of the audit conducted under subclause (I).
 (F)LimitationThe Federal agency from which funds are transferred pursuant to this paragraph shall not reprogram funds to the office of the head of the agency, or equivalent office, to reimburse that office for the loss of the funds.
 (G)Effect of paragraphNothing in this paragraph affects or limits the application of, or obligation to comply with, any Federal, State, local, or tribal law.
						(j)Memorandum of agreements for early coordination
 (1)Sense of congressIt is the sense of Congress that— (A)the Secretary and other Federal agencies with relevant jurisdiction in the environmental review process should cooperate with each other, State and local agencies, and Indian tribes on environmental review and Bureau of Reclamation project delivery activities at the earliest practicable time to avoid delays and duplication of effort later in the process, prevent potential conflicts, and ensure that planning and project development decisions reflect environmental values; and
 (B)the cooperation referred to in subparagraph (A) should include the development of policies and the designation of staff that advise planning agencies and project sponsors of studies or other information foreseeably required for later Federal action and early consultation with appropriate State and local agencies and Indian tribes.
 (2)Technical assistanceIf requested at any time by a State or project sponsor, the Secretary and other Federal agencies with relevant jurisdiction in the environmental review process, shall, to the maximum extent practicable and appropriate, as determined by the agencies, provide technical assistance to the State or project sponsor in carrying out early coordination activities.
 (3)Memorandum of agency agreementIf requested at any time by a State or project sponsor, the Federal lead agency, in consultation with other Federal agencies with relevant jurisdiction in the environmental review process, may establish memoranda of agreement with the project sponsor, Indian tribes, State and local governments, and other appropriate entities to carry out the early coordination activities, including providing technical assistance in identifying potential impacts and mitigation issues in an integrated fashion.
 (k)LimitationsNothing in this section preempts or interferes with— (1)any obligation to comply with the provisions of any Federal law, including—
 (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and (B)any other Federal environmental law;
 (2)the reviewability of any final Federal agency action in a court of the United States or in the court of any State;
 (3)any requirement for seeking, considering, or responding to public comment; or (4)any power, jurisdiction, responsibility, duty, or authority that a Federal, State, or local governmental agency, Indian tribe, or project sponsor has with respect to carrying out a project or any other provision of law applicable to projects.
					(l)Timing of claims
					(1)Timing
 (A)In generalNotwithstanding any other provision of law, a claim arising under Federal law seeking judicial review of a permit, license, or other approval issued by a Federal agency for a project study shall be barred unless the claim is filed not later than 3 years after publication of a notice in the Federal Register announcing that the permit, license, or other approval is final pursuant to the law under which the agency action is taken, unless a shorter time is specified in the Federal law that allows judicial review.
 (B)ApplicabilityNothing in this subsection creates a right to judicial review or places any limit on filing a claim that a person has violated the terms of a permit, license, or other approval.
						(2)New information
 (A)In generalThe Secretary shall consider new information received after the close of a comment period if the information satisfies the requirements for a supplemental environmental impact statement under title 40, Code of Federal Regulations (including successor regulations).
 (B)Separate actionThe preparation of a supplemental environmental impact statement or other environmental document, if required under this section, shall be considered a separate final agency action and the deadline for filing a claim for judicial review of the action shall be 3 years after the date of publication of a notice in the Federal Register announcing the action relating to such supplemental environmental impact statement or other environmental document.
						(m)Categorical exclusions
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall— (A)survey the use by the Bureau of Reclamation of categorical exclusions in projects since 2005;
 (B)publish a review of the survey that includes a description of— (i)the types of actions that were categorically excluded or could be the basis for developing a new categorical exclusion; and
 (ii)any requests previously received by the Secretary for new categorical exclusions; and (C)solicit requests from other Federal agencies and project sponsors for new categorical exclusions.
 (2)New categorical exclusionsNot later than 1 year after the date of enactment of this Act, if the Secretary has identified a category of activities that merit establishing a categorical exclusion that did not exist on the day before the date of enactment this Act based on the review under paragraph (1), the Secretary shall publish a notice of proposed rulemaking to propose that new categorical exclusion, to the extent that the categorical exclusion meets the criteria for a categorical exclusion under section 1508.4 of title 40, Code of Federal Regulations (or successor regulation).
					(n)Review of project acceleration reforms
 (1)In generalThe Comptroller General of the United States shall— (A)assess the reforms carried out under this section; and
 (B)not later than 5 years and not later than 10 years after the date of enactment of this Act, submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes the results of the assessment.
 (2)ContentsThe reports under paragraph (1) shall include an evaluation of impacts of the reforms carried out under this section on—
 (A)project delivery; (B)compliance with environmental laws; and
 (C)the environmental impact of projects. (o)Performance measurementThe Secretary shall establish a program to measure and report on progress made toward improving and expediting the planning and environmental review process.
 (p)Categorical exclusions in emergenciesFor the repair, reconstruction, or rehabilitation of a Bureau of Reclamation surface water storage project that is in operation or under construction when damaged by an event or incident that results in a declaration by the President of a major disaster or emergency pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Secretary shall treat such repair, reconstruction, or rehabilitation activity as a class of action categorically excluded from the requirements relating to environmental assessments or environmental impact statements under section 1508.4 of title 40, Code of Federal Regulations (or successor regulations), if the repair or reconstruction activity is—
 (1)in the same location with the same capacity, dimensions, and design as the original Bureau of Reclamation surface water storage project as before the declaration described in this section; and
 (2)commenced within a 2-year period beginning on the date of a declaration described in this subsection.
					606.Annual report to Congress
 (a)In generalNot later than February 1 of each year, the Secretary shall develop and submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate an annual report, to be entitled Report to Congress on Future Water Project Development, that identifies the following:
 (1)Project reportsEach project report that meets the criteria established in subsection (c)(1)(A). (2)Proposed project studiesAny proposed project study submitted to the Secretary by a non-Federal interest pursuant to subsection (b) that meets the criteria established in subsection (c)(1)(A).
 (3)Proposed modificationsAny proposed modification to an authorized water project or project study that meets the criteria established in subsection (c)(1)(A) that—
 (A)is submitted to the Secretary by a non-Federal interest pursuant to subsection (b); or (B)is identified by the Secretary for authorization.
 (4)Expedited completion of report and determinationsAny project study that was expedited and any Secretarial determinations under section 804. (b)Requests for proposals (1)PublicationNot later than May 1 of each year, the Secretary shall publish in the Federal Register a notice requesting proposals from non-Federal interests for proposed project studies and proposed modifications to authorized projects and project studies to be included in the annual report.
 (2)Deadline for requestsThe Secretary shall include in each notice required by this subsection a requirement that non-Federal interests submit to the Secretary any proposals described in paragraph (1) by not later than 120 days after the date of publication of the notice in the Federal Register in order for the proposals to be considered for inclusion in the annual report.
 (3)NotificationOn the date of publication of each notice required by this subsection, the Secretary shall— (A)make the notice publicly available, including on the Internet; and
 (B)provide written notification of the publication to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
						(c)Contents
					(1)Project reports, proposed project studies, and proposed modifications
 (A)Criteria for inclusion in reportThe Secretary shall include in the annual report only those project reports, proposed project studies, and proposed modifications to authorized projects and project studies that—
 (i)are related to the missions and authorities of the Bureau of Reclamation; (ii)require specific congressional authorization, including by an Act of Congress;
 (iii)have not been congressionally authorized; (iv)have not been included in any previous annual report; and
 (v)if authorized, could be carried out by the Bureau of Reclamation. (B)Description of benefits (i)DescriptionThe Secretary shall describe in the annual report, to the extent applicable and practicable, for each proposed project study and proposed modification to an authorized water resources development project or project study included in the annual report, the benefits, as described in clause (ii), of each such study or proposed modification.
 (ii)BenefitsThe benefits (or expected benefits, in the case of a proposed project study) described in this clause are benefits to—
 (I)the protection of human life and property; (II)improvement to domestic irrigated water and power supplies;
 (III)the national economy; (IV)the environment; or
 (V)the national security interests of the United States. (C)Identification of other factorsThe Secretary shall identify in the annual report, to the extent practicable—
 (i)for each proposed project study included in the annual report, the non-Federal interest that submitted the proposed project study pursuant to subsection (b); and
 (ii)for each proposed project study and proposed modification to a project or project study included in the annual report, whether the non-Federal interest has demonstrated—
 (I)that local support exists for the proposed project study or proposed modification to an authorized project or project study (including the surface water storage development project that is the subject of the proposed feasibility study or the proposed modification to an authorized project study); and
 (II)the financial ability to provide the required non-Federal cost share. (2)TransparencyThe Secretary shall include in the annual report, for each project report, proposed project study, and proposed modification to a project or project study included under paragraph (1)(A)—
 (A)the name of the associated non-Federal interest, including the name of any non-Federal interest that has contributed, or is expected to contribute, a non-Federal share of the cost of—
 (i)the project report; (ii)the proposed project study;
 (iii)the authorized project study for which the modification is proposed; or (iv)construction of—
 (I)the project that is the subject of— (aa)the water report;
 (bb)the proposed project study; or (cc)the authorized project study for which a modification is proposed; or
 (II)the proposed modification to a project; (B)a letter or statement of support for the water report, proposed project study, or proposed modification to a project or project study from each associated non-Federal interest;
 (C)the purpose of the feasibility report, proposed feasibility study, or proposed modification to a project or project study;
 (D)an estimate, to the extent practicable, of the Federal, non-Federal, and total costs of— (i)the proposed modification to an authorized project study; and
 (ii)construction of— (I)the project that is the subject of—
 (aa)the project report; or (bb)the authorized project study for which a modification is proposed, with respect to the change in costs resulting from such modification; or
 (II)the proposed modification to an authorized project; and (E)an estimate, to the extent practicable, of the monetary and nonmonetary benefits of—
 (i)the project that is the subject of— (I)the project report; or
 (II)the authorized project study for which a modification is proposed, with respect to the benefits of such modification; or
 (ii)the proposed modification to an authorized project. (3)CertificationThe Secretary shall include in the annual report a certification stating that each feasibility report, proposed feasibility study, and proposed modification to a project or project study included in the annual report meets the criteria established in paragraph (1)(A).
 (4)AppendixThe Secretary shall include in the annual report an appendix listing the proposals submitted under subsection (b) that were not included in the annual report under paragraph (1)(A) and a description of why the Secretary determined that those proposals did not meet the criteria for inclusion under such paragraph.
 (d)Special rule for initial annual reportNotwithstanding any other deadlines required by this section, the Secretary shall— (1)not later than 60 days after the date of enactment of this Act, publish in the Federal Register a notice required by subsection (b)(1); and
 (2)include in such notice a requirement that non-Federal interests submit to the Secretary any proposals described in subsection (b)(1) by not later than 120 days after the date of publication of such notice in the Federal Register in order for such proposals to be considered for inclusion in the first annual report developed by the Secretary under this section.
 (e)PublicationUpon submission of an annual report to Congress, the Secretary shall make the annual report publicly available, including through publication on the Internet.
 (f)DefinitionIn this section, the term project report means a final feasibility report developed under the Reclamation Act of 1902 (32 Stat. 388), and all Acts amendatory thereof or supplementary thereto.
 607.Applicability of WIIN ActSections 4007 and 4009 of the WIIN Act (Public Law 114–322) shall not apply to any project (as defined in section 602 of this Act).
			VIIWater Rights Protection
 701.Short titleThis title may be cited as the Water Rights Protection Act of 2017. 702.DefinitionsIn this title:
 (1)SecretaryThe term Secretary means, as applicable— (A)the Secretary of Agriculture; or
 (B)the Secretary of the Interior. (2)Water rightThe term water right means any surface, groundwater, or storage use filed, permitted, certificated, confirmed, decreed, adjudicated, or otherwise recognized by a judicial proceeding or by the State in which the user acquires possession of the water or puts it to beneficial use.
 703.Treatment of water rightsThe Secretary shall not— (1)condition the issuance, renewal, amendment, or extension of any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement on the transfer of any water right (including joint and sole ownership) directly or indirectly to the United States, or on any impairment of title or interest, in whole or in part, granted or otherwise recognized under State law, by Federal or State adjudication, decree, or other judgment, or pursuant to any interstate water compact; or
 (2)require any water user to apply for or acquire a water right in the name of the United States under State law as a condition of the issuance, renewal, amendment, or extension of any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement.
 704.Policy developmentIn developing any rule, policy, directive, management plan, or similar Federal action relating to the issuance, renewal, amendment, or extension of any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement, the Secretary—
 (1)shall— (A)recognize the longstanding authority of the States relating to evaluating, protecting, allocating, regulating, permitting, and adjudicating water use; and
 (B)coordinate with the States to ensure that any rule, policy, directive, management plan, or similar Federal action is consistent with, and imposes no greater restriction or regulatory requirement, than applicable State water law; and
 (2)shall not— (A)adversely affect—
 (i)the authority of a State in— (I)permitting the beneficial use of water; or
 (II)adjudicating water rights; (ii)any definition established by a State with respect to the term beneficial use, priority of water rights, or terms of use; or
 (iii)any other right or obligation of a State established under State law; or (B)assert any connection between surface and groundwater that is inconsistent with such a connection recognized by State water laws.
					705.Effect
 (a)Existing authorityNothing in this title limits or expands any existing legally recognized authority of the Secretary to issue, grant, or condition any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement on Federal land that is subject to the jurisdiction of the Secretary.
 (b)Reclamation contractsNothing in this title in any way interferes with any existing or future Bureau of Reclamation contract entered into pursuant to Federal reclamation law (the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act).
 (c)Endangered Species ActNothing in this title affects the implementation of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 (d)Federal reserved water rightsNothing in this title limits or expands any existing reserved water rights of the Federal Government on land administered by the Secretary.
 (e)Federal Power ActNothing in this title limits or expands authorities pursuant to sections 4(e), 10(j), or 18 of the Federal Power Act (16 U.S.C. 797(e), 803(j), 811).
 (f)Indian water rightsNothing in this title shall have any effect on tribal water rights or their adjudication, or the protection, settlement, or enforcement and/or administration of such rights by either Indian tribes or the United States as trustee for Indian tribes.
 (g)Federally held State water rightsNothing in this title limits the ability of the Secretary, through applicable State procedures, to acquire, use, enforce, or protect a State water right owned by the United States.
				
	Passed the House of Representatives July 12, 2017.Karen L. Haas,Clerk.
